Execution Copy









PARTNERSHIP INTEREST PURCHASE AGREEMENT


dated as of November 12, 2014,


by and among


INTL FCStone Inc., and


INTL FCStone Hudson LLC, as Buyers,


G.X. Clarke & Co.,


the Partners of G.X. Clarke & Co., as Sellers


and


the Sellers’ Representatives

100953651v26

--------------------------------------------------------------------------------




Table of Contents
Page
ARTICLE I. Definitions1
Section 1.01.Certain Defined Terms    1
ARTICLE II. Purchase and Sale    2
Section 2.01.Purchase and Sale    2
Section 2.02.Purchase Price    2
Section 2.03.Pre-Closing Actions    2
Section 2.04.Adjustment and Indemnity Escrow    3
Section 2.05.Certain Closing Actions Relating to the Leaving Partners.    4
Section 2.06.Certain Closing Actions Relating to the Staying Partners    4
Section 2.07.Closing Deliveries    4
Section 2.08.Purchase Price Determination    6
Section 2.09.Closing    8
Section 2.10.Withholding Tax    9
ARTICLE III. Representations and Warranties of the Sellers9
Section 3.01.Ownership of Securities    9
Section 3.02.Authorization; Execution and Validity    9
Section 3.03.No Conflicts    9
Section 3.04.Litigation    10

100953651v26

--------------------------------------------------------------------------------




Section 3.05.Brokers or Finders’ Fees    10
ARTICLE IV. Representations and Warranties of the Company    10
Section 4.01.Authority    10
Section 4.02.Organization, Authority and Qualification of the Company    11
Section 4.03.Partnership Interests    11
Section 4.04.No Subsidiaries    11
Section 4.05.No Conflicts; Consents    11
Section 4.06.Financial Statements; Internal Controls    12
Section 4.07.Undisclosed Liabilities    13
Section 4.08.Absence of Certain Changes, Events and Conditions    14
Section 4.09.Material Contracts    16
Section 4.10.Title to Assets; Condition of Assets    18
Section 4.11.Intellectual Property    19
Section 4.12.Key Relationships    22
Section 4.13.Insurance    23
Section 4.14.Legal Proceedings; Governmental Orders    23
Section 4.15.Compliance With Laws; Permits    24
Section 4.16.Employee Benefit Matters    24
Section 4.17.Employment Matters    27

2



--------------------------------------------------------------------------------




Section 4.18.Taxes    29
Section 4.19.Company Actions    31
Section 4.20.Brokers    31
Section 4.21.Investment Securities    31
Section 4.22.Customer Agreements and Related Documentation    31
Section 4.23.Disclosure of All Matters Relating To Regulatory Approval of the
Change-of-Control and Licensing    31
Section 4.24.Broker-Dealer Matters    32
Section 4.25.Affiliate Transactions    33
Section 4.26.Accounts; Safe Deposit Boxes    33
ARTICLE V. Representations and Warranties of Buyers33
Section 5.01.Organization and Authority of the Buyers    33
Section 5.02.Authorization; Due Execution and Validity    34
Section 5.03.No Conflicts; Consents    34
Section 5.04.Brokers or Finders Fees    34
Section 5.05.Sufficiency of Funds    34
Section 5.06.Legal Proceedings    34
Section 5.07.Securities Act    35
Section 5.08.Solvency    35

3



--------------------------------------------------------------------------------




ARTICLE VI. Covenants35
Section 6.01.Conduct of Business Prior to the Closing    35
Section 6.02.Access to Information    36
Section 6.03.Confidentiality    37
Section 6.04.No Solicitation of Other Bids    37
Section 6.05.Notice of Certain Events    38
Section 6.06.Governmental Approvals and Consents    39
Section 6.07.Books and Records    40
Section 6.08.Closing Conditions    41
Section 6.09.Public Announcements    41
Section 6.10.Further Assurances    41
Section 6.11.Name Change and Retirement of Brand Name    41
Section 6.12.Employee Matters    42
Section 6.13.Key Man Insurance Policies    42
Section 6.14.Brokers or Finders    42
Section 6.15.Escrow Agent Expenses    43
Section 6.16.New Jersey Taxes Sale and Use Taxes.    43
ARTICLE VII. Tax Matters43
Section 7.01.Tax Covenants    43

4



--------------------------------------------------------------------------------




Section 7.02.Tax Indemnification    44
Section 7.03.Straddle Period    44
Section 7.04.Tax Treatment and Allocation    45
Section 7.05.Tax Contests    45
Section 7.06.Cooperation and Exchange of Information    46
Section 7.07.Survival    46
Section 7.08.Overlap    46
ARTICLE VIII. Conditions to Closing47
Section 8.01.Conditions to Obligations of All Parties    47
Section 8.02.Conditions to Obligations of Buyers    47
Section 8.03.Conditions to Obligations of Each Seller    49
Section 8.04.Frustration of Closing Conditions    50
ARTICLE IX. Indemnification50
Section 9.01.Survival    50
Section 9.02.Indemnification By Sellers    50
Section 9.03.Indemnification By Buyers    51
Section 9.04.Certain Limitations    52
Section 9.05.Indemnification Procedures    53
Section 9.06.Payments    55

5



--------------------------------------------------------------------------------




Section 9.07.Tax Treatment of Indemnification Payments    55
Section 9.08.Effect of Investigation    55
Section 9.09.No Additional Representations    56
Section 9.10.Exclusive Remedies    56
ARTICLE X. Termination56
Section 10.01.Termination    56
Section 10.02.Notice of Termination, Etc.    57
Section 10.03.Effect of Termination    58
ARTICLE XI. Miscellaneous58
Section 11.01.Expenses    58
Section 11.02.Notices    58
Section 11.03.Interpretation    59
Section 11.04.Headings    60
Section 11.05.Severability    60
Section 11.06.Entire Agreement    60
Section 11.07.Successors and Assigns    60
Section 11.08.No Third-Party Beneficiaries    60
Section 11.09.Amendment and Modification; Waiver    60

6



--------------------------------------------------------------------------------




Section 11.10.Governing Law; Arbitration; Submission to Jurisdiction; Waiver of
Jury Trial    61
Section 11.11.Specific Performance    62
Section 11.12.Counterparts    63
Section 11.13.Sellers’ Representatives    63
Section 11.14.Delivery    65
Section 11.15.Disclosure Schedules    65
Section 11.16.Concerning Counsel    65




Exhibits
Exhibit A – Definitions
Exhibit B – Purchase Price Payments
Exhibit C – Form of Leaving Partner Agreement
Exhibit D – Subordinated Indebtedness
Exhibit E – Press Release
Exhibit F – Transition Agreement
Exhibit G – Escrow Agreement


Schedules
Schedule 2.03 – Accounting Principles
Schedule 2.06 – Contingent Consideration and Deferred Purchase Price
Schedule 6.12 – Employee Matters
Schedule 7.04(b) – Allocation





7



--------------------------------------------------------------------------------




PARTNERSHIP INTEREST PURCHASE AGREEMENT
This PARTNERSHIP INTEREST PURCHASE AGREEMENT (the “Agreement”), dated as of
November 12, 2014, is entered into by and among INTL FCSTONE INC., a Delaware
corporation (the “LP Buyer”), INTL FCSTONE HUDSON LLC, a Delaware limited
liability company which is a wholly-owned subsidiary of the LP Buyer (the “GP
Buyer”, and together with the LP Buyer, the “Buyers”), G.X. CLARKE & CO., a New
York limited partnership (the “Company”), the general partners (each, a “GP
Seller” and, collectively, the “GP Sellers”) and limited partners (each an “LP
Seller” and, collectively, the “LP Sellers”, and together with the GP Sellers,
the “Sellers”) of the Company, each of whom is a signatory hereto. JOSEPH L.
AMATO and BERNARD S. SPANGER, solely with respect to Section 11.13 as the
“Sellers’ Representatives,” also join this Agreement. Each of the Buyers, the
Company, the Sellers and the Sellers’ Representatives are sometimes referred to
individually as a “Party” and, collectively, the “Parties.”
A.    The Company is an independent, SEC-registered institutional broker-dealer
in U.S. government, federal agency and mortgage-backed securities. The Sellers
are general and limited partners of the Company and are the beneficial and
record owners of all of the general partnership and limited partnership
interests (the “Partnership Interests”) of the Company, representing 100% of the
issued and outstanding equity interests of the Company.
B.    Contemporaneously with the execution and delivery of this Agreement, each
of the Staying Partners has entered into an Employment Agreement by and between
such Staying Partner and the Company, with each such Employment Agreement to be
effective automatically upon the Closing.
C.    Contemporaneously with the execution and delivery of this Agreement, each
of the Leaving Partners has entered into a Leaving Partner Agreement among such
Leaving Partner, the Company and the LP Buyer, and the Company, Griffith X.
Clarke and LP Buyer have entered into the Transition Agreement, with each such
Leaving Partner Agreement and the Transition Agreement to be effective
automatically upon the Closing.
D.    On the terms and subject to the conditions set forth herein, the GP
Sellers wish to sell to the GP Buyer, and the GP Buyer wishes to buy, the
Partnership Interests held by the GP Sellers, and the LP Sellers wish to sell to
the LP Buyer, and the LP Buyer wishes to buy, the Partnership Interests held by
the LP Sellers (the “Transaction”).
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the mutual promises made
herein, and in consideration of the representations, warranties, covenants and
agreements herein contained, intending to be legally bound, the Parties hereby
agree as follows:

100953651v26

--------------------------------------------------------------------------------




ARTICLE I.
DEFINITIONS
Section 1.01.    Certain Defined Terms. Capitalized terms used in this Agreement
but not defined herein have the meanings specified in Exhibit A to this
Agreement.
ARTICLE II.    
PURCHASE AND SALE
Section 2.01.    Purchase and Sale. Subject to the terms and conditions set
forth herein, at the Closing, (a) the GP Buyer shall purchase from the GP
Sellers, and each of the GP Sellers shall sell, assign, transfer and deliver to
the GP Buyer, all of its right, title and interest in and to all of the
Partnership Interests held by such GP Seller, free and clear of all
Encumbrances, for such GP Seller’s share of the Purchase Price, as set forth
next to his or its name in Exhibit B to this Agreement, and (b) the LP Buyer
shall purchase from each LP Seller, and each LP Seller shall sell, assign,
transfer and deliver to the LP Buyer, all of such LP Seller’s right, title and
interest in and to all of the Partnership Interests held by such LP Seller, free
and clear of all Encumbrances, for such LP Seller’s share of the Purchase Price,
as set forth next to his or its name in Exhibit B to this Agreement.
Section 2.02.    Purchase Price. The aggregate purchase price for all of the
Partnership Interests (the “Purchase Price”) shall consist of (a) an amount
equal to the Final Tangible Book Value, minus the Transaction Expenses (to the
extent such Transaction Expenses have not been otherwise reflected in the
calculation of the Final Tangible Book Value or paid by the Company or the
Sellers prior to the Effective Time), plus $1,500,000, and (b) the Contingent
Consideration.
Section 2.03.    Pre-Closing Actions.
(a)    At least ten (10) Business Days prior to the Closing Date, the Company
shall deliver to the LP Buyer a statement of the financial condition of the
Company, setting forth a good faith calculation of the estimated Capital
Distribution, Sub Debt Paydown, Transaction Expenses and Final Tangible Book
Value, prepared in accordance with GAAP subject to the principles set forth in
Schedule 2.03, with reasonable supporting materials attached thereto, certified
by a Managing General Partner of the Company (the “Interim Estimation
Statement”). At least three (3) Business Days prior to the Closing Date, the
Company shall deliver to the LP Buyer an updated form of the Interim Estimation
Statement, based upon the most recent Daily Statement made available by the
Company pursuant to Section 6.02 (the “Final Estimation Statement”), which
calculation, upon review and acceptance by the LP Buyer in its reasonable
discretion, shall be the “Estimated Final Tangible Book Value”. Prior to the
Closing, the Company shall provide access to the LP Buyer and its independent
accountants, copies of all work papers prepared by the Company and its
accountants in connection with the preparation of the Interim Estimation
Statement and Final Estimation Statement and reasonable access to the personnel
of the Company and its accountants who prepared such estimates.
(b)    At least five (5) Business Days prior to the Closing, the Company shall
deliver to the LP Buyer a letter from each holder of outstanding Subordinated
Indebtedness, in form

2



--------------------------------------------------------------------------------




and substance reasonably acceptable to the LP Buyer, indicating (i) the amount
required to discharge at the Closing the principal amount of such Subordinated
Indebtedness and any accrued and unpaid interest thereon held by such holder
which is not Unretired Subordinated Indebtedness and (ii) and, to the extent
applicable, the amount necessary to discharge at Closing the principal amount of
any Unretired Subordinated Indebtedness and any accrued and unpaid interest
thereon held by such holder and confirming, in each case, that such Subordinated
Indebtedness is not secured by any Encumbrance (collectively, the “Payoff
Letters”).
(c)    Prior to, but conditioned upon the Closing, and subject to FINRA
approval, the Company shall distribute and pay to the Leaving Partners the
Distributed Capital (the “Capital Distribution”).
(d)    Prior to, but conditioned upon the Closing, the Company shall pay, or
cause to be paid, amounts sufficient to pay the Subordinated Indebtedness in
full or to the extent approved by FINRA (the “Sub Debt Paydown”), based on the
Payoff Letters. In the event FINRA does not approve the Sub Debt Paydown in full
but approves (i) the pay down of the Subordinated Indebtedness other than the
Unretired Subordinated Indebtedness and (ii) the Unretired Sub Debt Purchase
referred to in Section 2.03(g) below, the Company, conditioned upon the Closing,
shall pay off the Subordinated Indebtedness other than the Unretired
Subordinated Indebtedness.
(e)    Prior to, but conditioned upon the Closing, the Company or the Sellers,
as the case may be, shall pay to the Persons identified by the Sellers’
Representatives who, as of Closing, are owed Transaction Expenses amounts
sufficient to pay such outstanding and unpaid Transaction Expenses in full,
based on invoices supplied by such Persons (which invoices shall include
acknowledgement of payment in full of all amounts owed by the Company to such
Persons).
(f)    Prior to, but conditioned upon the Closing, the Company shall deposit an
amount equal to $350,000 on behalf of the Sellers with an account established by
the Sellers’ Representative (the “Sellers’ Representatives Account”) to fund the
Sellers’ payment and reimbursement obligations to the Sellers’ Representatives
under Section 11.13 of this Agreement.
(g)    Prior to, but conditioned upon the Closing, and subject to FINRA
approval, the LP Buyer shall, to the extent there is any Unretired Subordinated
Indebtedness, purchase from the holders of the Unretired Subordinated
Indebtedness, and each of the holders of the Unretired Subordinated Indebtedness
shall sell, assign, transfer and deliver to the LP Buyer, free and clear of all
Encumbrances, all right, title and interest in and to the Unretired Subordinated
Indebtedness, if any, (the “Unretired Sub Debt Purchase”) for a purchase price
equal to the principal amount and any accrued but unpaid interest as of the
Effective Time on such Unretired Subordinated Indebtedness.
Section 2.04.    Adjustment and Indemnity Escrow.

3



--------------------------------------------------------------------------------




(a)    At Closing, the LP Buyer shall deposit an amount equal to the Adjustment
Escrow Amount on behalf of the Sellers into an escrow account (the “Adjustment
Escrow Account”) with Citibank, N.A., as escrow agent (the “Escrow Agent”), in
accordance with the terms of this Agreement and the escrow agreement dated as of
the Closing Date among the Buyers, the Sellers’ Representatives and the Escrow
Agent in the form of Exhibit G hereto (the “Escrow Agreement”). The Adjustment
Escrow Amount shall be maintained by the Escrow Agent to secure the Sellers’
Purchase Price adjustment obligations under Section 2.08 of this Agreement, and
shall be released to either or both the Buyers or the Sellers upon the
determination of the Final Tangible Book Value.
(b)    At Closing, the LP Buyer shall deposit an amount equal to the Indemnity
Escrow Amount into an escrow account (the “Indemnity Escrow Account”) with the
Escrow Agent, in accordance with the terms of this Agreement and the Escrow
Agreement, to secure the Sellers’ obligations under Section 7.02 and Section
9.02 of this Agreement.
Section 2.05.    Certain Closing Actions Relating to the Leaving Partners.
(a)    At Closing, the Leaving Partners shall transfer their Partnership
Interests in accordance with Section 2.01 to the LP Buyer or the GP Buyer, as
the case may be, in consideration for (i) the right to any distributions of the
Escrow Amounts, plus (ii) the Leaving Partners Closing Payment.
(b)    At Closing, the LP Buyer and the GP Buyer, as the case may be, shall pay
the Leaving Partners Closing Payment to the Leaving Partners in accordance with
wire transfer instructions provided to the LP Buyer no less than three (3)
Business Days prior to Closing.
Section 2.06.    Certain Closing Actions Relating to the Staying Partners.
(a)    At Closing, the Staying Partners shall transfer their Partnership
Interests in accordance with Section 2.01 to the LP Buyer or the GP Buyer, as
the case may be, in consideration for (i) the Staying Partners Closing Payment,
(ii) the right to any distributions of the Escrow Amounts, (iii) the Contingent
Consideration and (iv) the Deferred Purchase Price. Each of the Contingent
Consideration and Deferred Purchase Price shall be calculated and paid in
accordance with Schedule 2.06.
(b)    At Closing, the LP Buyer and the GP Buyer, as the case may be, shall pay
the Staying Partners Closing Payment to the Staying Partners in accordance with
wire transfer instructions provided to the LP Buyer no less than three (3)
Business Days prior to Closing.
Section 2.07.    Closing Deliveries.
(a)    At the Closing, the Buyers shall:

4



--------------------------------------------------------------------------------




(i)    Deliver to the Sellers’ Representatives, a certificate from the secretary
of the LP Buyer and GP Buyer, in form and substance reasonably acceptable to
Sellers’ Representatives, as to their organizational documents, duly authorized
officers or managers and resolutions adopting and authorizing this Agreement,
the other Transaction Agreements and the Transaction;
(ii)    Deliver to the Sellers’ Representatives, the certificate specified in
Section 8.03(d);
(iii)    Deliver to Sellers’ Representatives, a good standing certificate (or
its equivalent for the LP Buyer and the GP Buyer) from the secretary of the
state of its jurisdiction of incorporation or formation, certified as of a date
not more than ten (10) days prior to the Closing Date; and
(iv)    Deliver to the Sellers’ Representatives such other documents or
instruments as the Company reasonably requests and are reasonably necessary to
consummate the transactions contemplated by this Agreement.
(b)    At the Closing, each Seller shall deliver to the LP Buyer:
(i)    A certificate pursuant to Treasury Regulations Section 1.1445-2(b) that
such Seller is not a foreign person within the meaning of Section 1445 of the
Code; and
(ii)    The Transaction Agreements to which the Seller is a party and all other
agreements, documents, instruments or certificates required to be delivered by
such Seller at or prior to the Closing.
(c)    At the Closing, the Company shall:
(i)    Deliver to the Buyers the Transaction Agreements to which the Company is
a party and all other agreements, documents, instruments or certificates
required to be delivered by the Company at or prior to the Closing;
(ii)    Deliver to the Buyers a good standing certificate (or its equivalent)
for the Company from the Secretary of State of the State of New York, certified
as of not more than ten (10) days prior to the Closing Date;
(iii)    Deliver to the Buyers a certificate from a Managing General Partner of
the Company, in form and substance reasonably satisfactory to the Buyers as to
the Company’s Partnership Certificate, Partnership Agreement, duly authorized
Managing General Partners and resolutions adopting and authorizing this
Agreement, the other Transaction Agreements and the Transaction;
(iv)    Deliver to the Buyers the certificate specified in Section 8.02(h);

5



--------------------------------------------------------------------------------




(v)    Deliver to the holders of the Unretired Subordinated Indebtedness, if
any, the purchase price for the Unretired Sub Debt Purchase; and
(vi)    Deliver to the Buyers such other documents or instruments as the LP
Buyer reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.
(d)    At the Closing, each holder of Unretired Subordinated Indebtedness, if
any, shall deliver to the Company:
(i)    The instrument(s) evidencing such Unretired Subordinated Indebtedness;
and
(ii)    A letter agreement acknowledging the Unretired Sub Debt Purchase and
appointing the LP Buyer as such holder’s attorney in fact with full power to
execute, acknowledge, deliver and record any and all such documents such holder
of Unretired Subordinated Indebtedness fails to execute in connection with the
consummation of the Unretired Sub Debt Purchase within three (3) business days
after the LP Buyer’s request therefor.
Section 2.08.    Purchase Price Determination.
(a)    The LP Buyer shall use its reasonable best efforts, at its sole cost and
expense, to deliver to the Sellers’ Representatives no later than forty-five
(45) days after the Closing Date a statement of financial condition of the
Company as of the Effective Time (the “Closing Date Balance Sheet”) prepared in
accordance with GAAP subject to the principles set forth in Section 2.03 of the
Seller Disclosure Schedules, audited by the independent public accounting firm
auditing LP Buyer’s financial statements (the “Auditor”), including the
calculation of the Final Tangible Book Value derived therefrom. Along with the
Closing Date Balance Sheet, the LP Buyer shall also deliver to the Sellers’
Representatives a certificate from the Auditor that the Closing Date Balance
Sheet was so prepared without exception or qualification.
(b)    The Closing Date Balance Sheet shall become final and binding upon the
Parties on the thirtieth (30th) day following delivery thereof, unless the
Sellers’ Representatives give written notice of disagreement with the Closing
Date Balance Sheet (a “Notice of Disagreement”) to the LP Buyer prior to such
date. During the period of time from and after the date of delivery of the
Closing Date Balance Sheet to Sellers’ Representatives through the resolution of
any disputed matters relating to the Closing Date Balance Sheet contemplated by
this Section 2.08(b), the Buyers shall provide to Sellers’ Representatives and
their Representatives during reasonable business hours, reasonable access to
access to all books, records and working papers of the Company relevant to the
Closing Date Balance Sheet, and shall request that the Auditor provide to
Sellers’ Representatives and their Representatives access to all of their
working papers relevant to the Closing Date Balance Sheet. The Sellers’
Representatives acknowledge that the Auditor may condition such access upon the
execution of customary non-reliance letters. Any Notice

6



--------------------------------------------------------------------------------




of Disagreement shall (i) specify in reasonable detail the nature of any
disagreement so asserted and (ii) only include disagreements based on
mathematical errors or based on the Closing Date Balance Sheet not being
calculated as specified pursuant to Section 2.08(a). If no Notice of
Disagreement is received by the LP Buyer from the Sellers’ Representatives by
the 30th day following delivery of the Closing Date Balance Sheet, then the
Closing Date Balance Sheet, including the calculation of the Final Tangible Book
Value set forth therein, shall become final and binding upon the Parties hereto.
If a timely Notice of Disagreement is received by the LP Buyer from the Sellers’
Representatives, then the Closing Date Balance Sheet (as revised in accordance
with this sentence), including the calculation of the Final Tangible Book Value
set forth therein, shall become final and binding upon the Parties on the
earlier of (A) the date the LP Buyer and the Sellers’ Representatives resolve in
writing any differences they have with respect to the matters specified in the
Notice of Disagreement and (B) the date any disputed matters are finally
resolved in writing by the Accounting Firm (as defined below). During the 10-day
period following the delivery of a Notice of Disagreement, the LP Buyer and the
Sellers’ Representatives shall use their good faith efforts to resolve any
differences that they may have with respect to the matters specified in the
Notice of Disagreement. At the end of such 10-day period, if the LP Buyer and
the Sellers’ Representatives have not resolved such differences, then either the
LP Buyer or the Sellers’ Representatives shall submit to PriceWaterhouseCoopers
LLP (the “Accounting Firm”) for resolution, in accordance with the standards set
forth in this Section 2.08, only the matters that remain in dispute and were
properly included in the Notice of Disagreement in accordance with this Section
2.08(b), in the form of a written submission. If the Accounting Firm is
unavailable, the LP Buyer and the Sellers’ Representatives shall either choose a
certified public accounting firm of national but, if unavailable, regional
reputation, registered with the PCAOB, mutually agreeable to them or, if unable
to agree, submit the choice to an arbitrator pursuant to Section 11.10(b) to
choose a certified public accounting firm (which shall be registered with the
PCAOB and under PCAOB rules be independent of any Seller or the Buyers and any
of their respective Affiliates) to serve as the “Accounting Firm” under this
Agreement. The Sellers’ Representatives and the LP Buyer shall use their
commercially reasonable efforts to cause the Accounting Firm to render a written
decision resolving the matters submitted to the Accounting Firm within thirty
(30) days of the receipt of such submission. The scope of the disputes to be
resolved by the Accounting Firm shall be limited to whether the items in dispute
were properly calculated as specified in Section 2.08(a) and whether there were
mathematical errors in the Closing Date Balance Sheet, and the Accounting Firm
is not to make any other determination. The Accounting Firm’s decision shall be
based solely on written submissions by the Sellers’ Representatives and the LP
Buyer and their respective Representatives and not by independent review. The
Accounting Firm shall address only those items in dispute and may not assign a
value greater than the greatest value for such item claimed by either party or
smaller than the smallest value for such item claimed by either party. Judgment
may be entered upon the determination of the Accounting Firm in any court having
jurisdiction over the party against which such determination is to be enforced.
The fees and expenses of the Accounting Firm incurred pursuant to this Section
2.08(b) shall be borne half each by the LP Buyer and the Sellers’
Representatives.

7



--------------------------------------------------------------------------------




(c)    Within ten (10) Business Days after the Closing Date Balance Sheet
becomes final and binding on the Parties pursuant to Section 2.08(b), the
following shall occur:
(iii)    if the Final Tangible Book Value is greater than the Estimated Final
Tangible Book Value, then (i) the LP Buyer shall pay or cause to be paid to the
Sellers’ Representatives for distribution to the Sellers, an amount equal to the
difference between the Final Tangible Book Value and the Estimated Final
Tangible Book Value and (ii) the LP Buyer shall join with the Sellers’
Representatives in notifying the Escrow Agent to release the Adjustment Escrow
Amount to the Sellers’ Representatives for distribution to the Sellers;
(iv)    if the Final Tangible Book Value is less than the Estimated Final
Tangible Book Value, then the Escrow Agent shall pay to the LP Buyer an amount
equal to the difference between the Estimated Final Tangible Book Value and the
Final Tangible Book Value from the Adjustment Escrow Amount; provided, if such
shortfall exceeds the Adjustment Escrow Amount, the LP Buyer and the Sellers’
Representative shall notify the Escrow Agent to pay the LP Buyer the full
Adjustment Escrow Amount, and each of the Sellers shall promptly pay in cash his
or its Pro Rata Share of the amount by which such shortfall exceeds the
Adjustment Escrow Amount, and the Sellers’ Representatives shall use their
reasonable best efforts to assist the Buyer and direct the Sellers to pay such
amounts and to assist the LP Buyer in collecting such amounts in a timely
manner; or
(v)    if the Final Tangible Book Value is equal to the Estimated Final Tangible
Book Value, then no adjustments shall be made to the Purchase Price.
All payments to be made under this Section 2.08(c) shall be made by wire
transfer of immediately available funds. If any Adjustment Escrow Amount remains
with the Escrow Agent after the application of the Adjustment Escrow Amount in
the manner set forth in clause (ii) above, or if no adjustment is required
pursuant to clause (iii), the LP Buyer and the Sellers’ Representatives shall
notify the Escrow Agent to release any such remaining Adjustment Escrow Amount
to the Sellers’ Representatives for distribution to the Sellers.
(d)    Adjustments for Tax Purposes. Any payments made pursuant to this
Section 2.08 shall be treated as an adjustment to the Purchase Price by the
Parties for Tax purposes, unless otherwise required by Law.
Section 2.09.    Closing. Subject to the terms and conditions of this Agreement,
the purchase and sale of the Partnership Interests contemplated hereby shall
take place at a closing (the “Closing”) to be held at 8:00 a.m., eastern time,
on the later of January 2, 2015 and two (2) Business Days after the last of the
conditions to Closing set forth in Article VIII have been satisfied or waived
(other than conditions which, by their nature, are to be satisfied on the
Closing Date), at the offices of Katten Muchin Rosenman LLP, 575 Madison Avenue,
New York, New York, or at such other time or on such other date or at such other
place as the Sellers’ Representatives and the LP Buyer may mutually agree upon
in writing (the day on which the Closing takes place being the “Closing Date”)
and the Closing shall be deemed to have occurred and be effective as of 12:01
a.m. eastern time on

8



--------------------------------------------------------------------------------




the Closing Date, provided that if the Closing Date is January 2, 2015, then the
Closing shall be deemed to have occurred and be effective as of 12:01 a.m.
eastern time on January 1, 2015 (the “Effective Time” for all purposes under
this Agreement).
Section 2.10.    Withholding Tax. The Buyers and the Company shall be entitled
to deduct and withhold from the Purchase Price all Taxes that the Buyers and the
Company may be required to deduct and withhold under any provision of Tax law.
All such withheld amounts shall be treated as delivered to the Sellers
hereunder.
ARTICLE III.    
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
Each Seller represents and warrants to the Buyers, with respect to such Seller
and not with respect to any other Seller, as follows:
Section 3.01.    Ownership of Securities. Each of the Partnership Interests set
forth opposite such Seller’s name on Section 3.01(i) of the Seller Disclosure
Schedules is owned by such Seller beneficially and of record, free and clear of
all Encumbrances, restrictions on transfer (except under the Securities Act and
applicable state securities laws), options, rights, calls, commitments, proxies
or other contract rights and such Seller has sole voting power and sole power of
disposition and sole power to agree to all of the matters set forth in the
Agreement, in each case with respect to each of the Partnership Interests set
forth opposite such Seller’s name on Section 3.01 of the Seller Disclosure
Schedules, with no limitations, qualifications or restrictions on such rights
and powers except as set forth in Section 3.01(ii) of the Seller Disclosure
Schedules, and such Seller has not granted and will not grant such rights and
powers to any other Person.
Section 3.02.    Authorization; Execution and Validity.
(h)    Such Seller has full right, power, capacity and authority to execute and
deliver this Agreement and each of the Transaction Agreements to be executed and
delivered by such Seller, to consummate the transactions contemplated hereby and
thereby and to comply with the terms, conditions and provisions hereof and
thereof.
(i)    If such Seller is not an individual, the execution, delivery and
performance by such Seller of this Agreement and each of the Transaction
Agreements to which such Seller is a party have been duly and properly
authorized by all requisite action in accordance with applicable Law and with
the organizational documents of such Seller.
(j)    This Agreement has been duly executed and delivered by such Seller and
constitutes the legal, valid and binding obligation of such Seller, enforceable
against such Seller in accordance with its terms. Each of the Transaction
Agreements to be executed and delivered by or on behalf of such Seller will be
duly executed and delivered by such Seller, and, when so executed and delivered,
will constitute the legal, valid and binding obligation of such Seller,
enforceable against such Seller in accordance with its terms.

9



--------------------------------------------------------------------------------




Section 3.03.    No Conflicts. The execution and delivery of this Agreement and
the Transaction Agreements by such Seller and the performance by such Seller of
the transactions contemplated hereby or thereby will not:
(c)    if such Seller is not an individual, violate or conflict with or result
in a breach of any of the terms, conditions or provisions of the organizational
documents of such Seller;
(d)    violate or conflict with or result in a breach of any Law;
(e)    except as set forth in Section 3.03(c) of the Seller Disclosure
Schedules, violate, conflict with, result in a breach of, or constitute (with or
without notice or lapse of time or both) a default under, or an event which
would give rise to any right of notice, modification, acceleration, payment,
cancellation or termination under, or in any manner release any party thereto
from any obligation under, any Permit, contract, commitment, mortgage, note,
bond, license, instrument, indenture, lease or other agreement, whether written
or oral, to which such Seller is a party or by which the properties or assets of
such Seller are bound;
(f)    result in the creation or imposition of any Encumbrance upon such
Seller’s Partnership Interests or any other properties or assets of such Seller;
or
(g)    except as set forth in Section 3.03(e) of the Seller Disclosure
Schedules, require any Permit, authorization, consent, approval, exemption or
other action by or notice to any Person or Governmental Authority.
Section 3.04.    Litigation. There is no suit, action, proceeding,
investigation, arbitration, mediation, claim or order pending or, to the
Knowledge of such Seller, threatened against such Seller before any Governmental
Authority that (i) questions the validity of this Agreement or any Transaction
Document to which such Seller is a party or any action taken or to be taken by
such Seller in connection with, or which seeks to enjoin or obtain monetary
damages in respect of, this Agreement or any Transaction Document to which such
Seller is a party or (ii) that, individually or in the aggregate, could
adversely affect the ability of such Seller to perform such Seller’s obligations
under and consummate the transactions contemplated by this Agreement or any
Transaction Document to which such Seller is a party.
Section 3.05.    Brokers or Finders’ Fees. No agent, broker, investment banker
or other Person acting on behalf of such Seller, or under the authority thereof,
is or will be entitled to any brokers’ or finders’ fee or any other commission
or similar fee directly or indirectly from such Seller in connection with any of
the transactions contemplated hereby.
ARTICLE IV.    
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to the Buyers as follows:

10



--------------------------------------------------------------------------------




Section 4.01.    Authority. The Company has full power and authority to enter
into this Agreement and the other Transaction Agreements to which it is a party,
to carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by the
Company of this Agreement and any other Transaction Document to which the
Company is a party, the performance by the Company of its obligations hereunder
and thereunder and the consummation by the Company of the transactions
contemplated and thereby have been duly and validly authorized by all necessary
organizational action on the part of the Company. This Agreement has been duly
executed and delivered by the Company and, assuming due authorization, execution
and delivery by the GP Buyer and the LP Buyer, this Agreement constitutes a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms. When each other Transaction Agreement to
which the Company is or will be a party has been duly executed and delivered by
the Company (assuming due authorization, execution and delivery by each other
party thereto), such Transaction Document will constitute a legal and binding
obligation of the Company enforceable against it in accordance with its terms.
Section 4.02.    Organization, Authority and Qualification of the Company. The
Company is a limited partnership duly organized, validly existing and in good
standing under the laws of the State of New York and has full partnership power
and authority necessary to own, operate or lease the properties and assets now
owned, operated or leased by it and to carry on its business as it has been and
is currently conducted. Section 4.02 of the Seller Disclosure Schedules sets
forth each jurisdiction in which the Company is licensed or qualified to do
business, and the Company is duly licensed or qualified to do business and is in
good standing in each jurisdiction in which the properties owned or leased by it
or the operation of its business as currently conducted makes such licensing or
qualification necessary. All actions taken by the Company in connection with
this Agreement and the other Transaction Agreements will be duly authorized on
or prior to the Closing. The Company has delivered, or made available for review
to the LP Buyer, true and complete copies of the Partnership Certificate and
Partnership Agreement. The Company is not in violation of any provision of its
Partnership Certificate or Partnership Agreement.
Section 4.03.    Partnership Interests. All of the Partnership Interests were
issued in compliance with applicable Laws. None of the Partnership Interests
were issued in violation of any agreement, arrangement or commitment to which
any Seller or the Company is a party or is subject to or in violation of any
preemptive or similar rights of any Person. No class of ownership interests in
the Company is authorized or outstanding other than the Partnership Interests.
The Company has no authorized or outstanding bonds, debentures, notes or other
Indebtedness the holders of which have the right to vote (or convert into,
exchange for, or evidence the right to subscribe for or acquire securities
having the right to vote) with the holders of Partnership Interests on any
matter.
Section 4.04.    No Subsidiaries. The Company does not own, or have any interest
in, any shares or have an ownership interest in any other Person.
Section 4.05.    No Conflicts; Consents. The execution, delivery and performance
by of this Agreement by the Company and the other Transaction Agreements to
which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not:

11



--------------------------------------------------------------------------------




(a) contravene, conflict with or result in a violation or breach of, or default
under, any provision of the Partnership Certificate or Partnership Agreement of
the Company; (b) contravene, conflict with or result in a violation, default or
breach of any provision of any Law or Governmental Order applicable to the
Company or give any Governmental Authority or other Person the right to
challenge any of the transactions contemplated by this Agreement or the other
Transaction Agreements or to exercise any remedy, obtain any relief under or
revoke or otherwise modify any rights held under, any such Law or Order; (c)
except as set forth in Section 4.05 of the Seller Disclosure Schedules, require
the consent, notice or other action by any Person under, conflict with, result
in a violation or breach of, constitute a default or an event that, with or
without notice or lapse of time or both, would constitute a default under,
result in the acceleration of or create in any party the right to accelerate,
terminate, modify or cancel any Contract to which the Company is a party or by
which the Company is bound or to which any of its properties and assets are
subject (including any Material Contract) or any Permit affecting the material
properties, assets or business of the Company; or (d) result in the creation or
imposition of any Encumbrance other than Permitted Encumbrances on any material
properties or assets of the Company. No action, consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to the Company in connection with the
execution and delivery of this Agreement and the other Transaction Agreements
and the consummation of the transactions contemplated hereby and thereby, except
for such (i) as may be required with the SEC, FINRA and state securities
authorities, and (ii) such as may be required solely by reason of Buyers’ (as
opposed to any other third party’s) participation in the Transaction.
Section 4.06.    Financial Statements; Internal Controls.
(e)    Complete copies of the Company’s audited financial statements consisting
of the statement of financial condition of the Company as at December 31 in each
of the years 2011, 2012 and 2013 and the related statements of income, cash
flows, partners equity and changes in liabilities subordinated to claims of
general creditors for the years then ended (the “Audited Financial Statements”),
and unaudited financial statements consisting of the statement of financial
condition of the Company as at August 31, 2014 and the related statements of
income for the eight-month period then ended (the “Interim Financial Statements”
and together with the Audited Financial Statements, the “Financial Statements”)
have been made available to the LP Buyer. The Financial Statements (i) present
fairly in all material respects the financial position of the Company as of the
dates designated therein and the results of operations and cash flows for the
periods designated therein and, in the case of the Audited Financial Statements
only, the cash flows, partners equity and changes in liabilities subordinated to
claims of general creditors, and (ii) were prepared in accordance with GAAP
applied on a consistent basis throughout the periods indicated, except as
disclosed in the notes thereto, subject, in the case of the Interim Financial
Statements, to normal year-end adjustments, none of which are expected by the
Company to be material, and the absence of notes. The audited balance sheet of
the Company as of December 31, 2013 is referred to herein as the “Balance Sheet”
and the date thereof as the “Balance Sheet Date” and the balance sheet of the
Company as of August 31, 2014 is referred to herein as the “Interim Balance
Sheet” and the date thereof as the “Interim Balance Sheet Date”.

12



--------------------------------------------------------------------------------




(f)    The Company maintains accurate books and records reflecting its assets
and liabilities and maintains proper and adequate internal accounting controls
that provide reasonable assurance that (i) transactions are executed with
management’s authorization, (ii) transactions are recorded as necessary to
permit preparation of the financial statements of the Company in accordance with
GAAP and to maintain accountability for the Company’s assets, (iii) access to
the Company’s assets is permitted only in accordance with the Managing General
Partners’ authorization, (iv) adequate procedures are implemented to effect the
collection of all accounts, notes and other receivables on a timely basis and
(v) there are adequate procedures in place regarding the prevention or timely
detection of unauthorized acquisition, use or disposition of the Company’s
assets.
(g)    The Company has designed and maintains a system of internal controls over
financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange
Act of 1934, as amended (the “Exchange Act”)) sufficient to provide reasonable
assurances regarding the reliability of financial reporting for the Company. The
Company has designed and maintains disclosure controls and procedures (as
defined in Rules 13a‑15(e) and 15d-15(e) of the Exchange Act) to ensure that
material information regarding financial reporting is recorded, processed,
summarized and communicated to Company management. Since December 31, 2010, the
Company has not had (i) any significant deficiencies or material weaknesses in
the design or operation of internal controls over financial reporting that are
reasonably likely to adversely affect in any material respect the Company’s
ability to record, process, summarize and report financial information or (ii)
any instances of fraud, whether or not material, that involve management or
other employees who have a significant role in the Company’s internal controls
over financial reporting.
(h)    The Company has made available to the LP Buyer copies of all management
representation letters of the Company to the Company’s auditors in connection
with the annual audits of the Company for its 2011, 2012 and 2013 fiscal years.
(i)    The Company has designed and maintains a system of supervisory controls
over its activities as required under applicable Law and to meet the
requirements of FINRA Rule 3130. The certifications of the Company thereunder
and the report to the Company’s Managing General Partners do not identify any
weaknesses or deficiencies in the Company’s processes under FINRA Rule 3130.
Section 4.07.    Undisclosed Liabilities.
To the Knowledge of the Company, the Company does not have any material
liabilities or obligations, except (a) as and to the extent clearly and
accurately reflected and accrued for or reserved against in the Interim Balance
Sheet; (b) immaterial liabilities and obligations which have arisen in the
Ordinary Course of Business (none of which liabilities or obligations result
from, arises out of, relates to, is in the nature of, or was caused by any
breach of contract, breach of warranty, tort, infringement or violation of law
by the Company and none of which is, individually or in the aggregate, material)
after the Interim Balance Sheet Date; and (c) those liabilities specifically set
forth on Section 4.07 of the Seller Disclosure Schedules.

13



--------------------------------------------------------------------------------




Section 4.08.    Absence of Certain Changes, Events and Conditions. Since the
Balance Sheet Date, and other than in the Ordinary Course of Business, there has
not been, with respect to the Company, any:
(a)    event, occurrence or development that has had, or would reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect;
(b)    amendment of the Partnership Certificate or Partnership Agreement of the
Company;
(c)    split, combination or reclassification of any of its equity interests;
(d)    issuance, sale or other disposition of any of its equity interests, or
grant of any options, warrants or other rights to purchase or obtain (including
upon conversion, exchange or exercise) any of its equity interests;
(e)    other than the Capital Distribution and tax distributions, any
declaration or payment of any distributions on or in respect of any of its
equity interests or redemption, purchase or acquisition of its equity interests;
(f)    change in any method of financial reporting, accounting or accounting
practice of the Company, except as required by GAAP or other applicable Law;
(g)    any material change in internal accounting controls or procedures;
(h)    change in the Company’s cash management practices and its policies,
practices and procedures with respect to collection of accounts receivable,
establishment of reserves for uncollectible accounts, accrual of accounts
receivable, prepayment of expenses, payment of trade accounts payable, accrual
of other expenses, deferral of revenue and acceptance of customer deposits;
(i)    incurrence, assumption or guarantee of any Indebtedness for borrowed
money except unsecured current obligations and liabilities incurred in the
Ordinary Course of Business;
(j)    transfer, assignment, sale or other disposition of any of the assets
shown or reflected on the Balance Sheet or cancellation of any debts or
entitlements;
(k)    transfer, assignment or grant of any license or sublicense of any
material rights under or with respect to any Company Intellectual Property or
Company IP Agreements;
(l)    material damage, destruction or loss (whether or not covered by
insurance) to the Company’ property;
(m)    any capital investment in, or any loan to, any other Person;

14



--------------------------------------------------------------------------------




(n)    acceleration, termination, material modification to or cancellation of
any Material Contract to which the Company is a party or by which it is bound;
(o)    any material capital expenditures;
(p)    imposition of any Encumbrance upon any of the Company properties,
Partnership Interests or assets, tangible or intangible;
(q)    (i) grant of any bonuses, whether monetary or otherwise, or increase in
any wages, salary, severance, pension or other compensation or benefits in
respect of its current or former partners or employees other than as provided
for in any written agreements or required by applicable Law, (ii) change in the
terms of employment or status for any partner or employee or any termination of
any employees or partners for which the costs and expenses exceed $50,000
individually or $150,000 in the aggregate, or (iii) action to accelerate the
vesting or payment of any compensation or benefit for any of its current or
former partners or employees;
(r)    hiring or promoting any employee except to fill a vacancy in the Ordinary
Course of Business;
(s)    election or appointment of a partner of the Company, or any promise to
elect or appoint any Person as a partner of the Company;
(t)    adoption, modification (except as required by law) or termination of any:
(i) employment, severance, retention, deferred compensation or other agreement
with any of its current or former partners or employees; or (ii) Benefit Plan,
in each case whether written or oral;
(u)    any loan to (or forgiveness of any loan to), or entry into any other
transaction with, any of the Sellers or the Company’s current or former partners
or employees;
(v)    entry into a new line of business or abandonment or discontinuance of
existing lines of business;
(w)    adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;
(x)    purchase, lease or other acquisition of the right to own, use or lease
any property or assets for an amount in excess of $50,000, individually (in the
case of a lease, per annum) or $150,000 in the aggregate (in the case of a
lease, for the entire term of the lease, not including any option term), except
for purchases of securities in the Ordinary Course of Business;

15



--------------------------------------------------------------------------------




(y)    acquisition by merger or consolidation with, or by purchase of a
substantial portion of the assets or stock of, or by any other manner, any
business or any Person or any division thereof;
(z)    action by the Company to make, change or rescind any Tax election, file
any income Tax Return of the Company or amend any Tax Return;
(aa)    commence, settle, or offer or propose to commence or settle (i) any
litigation, investigation, arbitration, proceeding or other claim involving or
against the Company, (ii) any litigation, arbitration, proceeding or other claim
with any Seller involving or against the Company or its partners or (iii) any
litigation, arbitration, proceeding or other claim that relates to the
transactions contemplated hereby; or
(bb)    any Contract to do any of the foregoing, or any action or omission that
would reasonably be expected to result in any of the foregoing.
Section 4.09.    Material Contracts.
(a)    Section 4.09(a) of the Seller Disclosure Schedules lists each of the
following Contracts of the Company (such Contracts, together with all Contracts
concerning the occupancy of any real property listed or otherwise disclosed in
Section 4.10(e) of the Seller Disclosure Schedules and all Company IP Agreements
set forth in Section 4.11(b) of the Seller Disclosure Schedules, being “Material
Contracts”):
(i)    each Contract of the Company involving or reasonably expected to involve
(A) annual payments in excess of $50,000 or (B) aggregate payments by the
Company of $150,000;
(ii)    all Contracts for correspondent securities clearing, payment and
settlement activities;
(iii)    any administration agreement or any other Contract for the provision of
administrative services (including any middle or back office service
agreements);
(iv)    any custodial agreement, brokerage agreement, futures commission
merchant agreement or other Contract for the provision of custodial or other
similar services;
(v)    all Contracts that provide for the indemnification by the Company of any
Person or the assumption of any Tax, environmental or other liability of any
Person;
(vi)    all Contracts that relate to the acquisition or disposition of any
business, a material amount of stock or assets of any other Person or any real
property (whether by merger, sale of stock, sale of assets or otherwise);

16



--------------------------------------------------------------------------------




(vii)    all broker, distributor, dealer, agency, sales promotion, market
research and marketing consulting Contracts to which the Company is a party;
(viii)    all employment, independent contractor, consulting, termination or
severance Contracts, other than any such Contract that are terminable at-will by
the Company without liability to the Company, and all Contracts that relate to
the provision of benefits to any employee, independent contractor or consultant;
(ix)    all Contracts for any capital expenditure or leasehold improvement in
any one case in excess of $150,000 or in the aggregate greater than $500,000;
(x)    except for Contracts relating to trade receivables, all Contracts
relating to Indebtedness;
(xi)    all Contracts with any Governmental Authority to which the Company is a
party;
(xii)    any Contracts to which the Company is a party that provide for any
joint venture, partnership or similar arrangement by the Company;
(xiii)    all Contracts between the Company and any Seller or any Affiliate of a
Seller (other than the Company);
(xiv)    all Contracts that limit or purport to limit in any respect the ability
of the Company (i) compete in any line of business or with any Person or in any
geographic area or sales channel, (ii) sell, supply or distribute any service or
product as a result of any “most favored customer” provisions or (iii) to
solicit or hire any employee;
(xv)    all Contracts that obligate the Company to conduct business on an
exclusive basis with any Person; and
(xvi)    any other Contract that is material to the Company and not previously
disclosed pursuant to this Section 4.09.
(b)    Each Material Contract is valid and binding on the Company in accordance
with its terms and is in full force and effect against the Company, and to the
Knowledge of the Company, the other party or parties thereto. None of the
Company or, to the Company’s Knowledge, any other Person who is a party thereto
is in breach of or default under (or is alleged to be in breach of or default
under), or, has provided or received any notice of any intention to terminate,
any Material Contract. No event or circumstance has occurred that, with notice
or lapse of time or both, would constitute an event of default by the Company
or, to the Knowledge of the Company, any other Person, under any Material
Contract or result in a termination thereof or would cause or permit the
acceleration or other changes of any right or obligation or the loss of any
benefit thereunder. Complete and correct copies

17



--------------------------------------------------------------------------------




of each Material Contract (including all modifications, amendments and
supplements thereto and waivers thereunder) have been made available to the LP
Buyer.
Section 4.10.    Title to Assets; Condition of Assets.
(a)    The Company does not own any real property.
(b)    The Company has good and marketable title to, a valid leasehold interest
in, or has the valid and enforceable right to use, all personal property and
assets used by it in connection with the conduct of the business as presently
conducted, free and clear of all Encumbrances, other than Permitted
Encumbrances. With respect to all personal property and assets in which the
Company has a valid leasehold interest, all such leases are in full force and
effect against the Company, and neither the Company nor, to the Knowledge of the
Company, any other party thereto is in breach of any of the terms of any such
lease. The assets and properties owned or leased by the Company constitute all
of the assets and properties that are necessary for the conduct of the business
of the Company immediately following the Closing in the same manner as conducted
by the Company as of immediately prior to the Closing.
(c)    Except as set forth in Section 4.10(c) of the Seller Disclosure
Schedules, all leasehold improvements, facilities, equipment and other items of
tangible personal property and assets that are owned, leased or used by the
Company are in good operating condition and repair (subject to normal wear and
tear given the use and age of such assets), and are usable in the Ordinary
Course of Business.
(d)    Other than the Company, holders of Permitted Encumbrances and lessors of
leased personal property (solely to the extent of their interest in such leased
personal property), no Person has any interest in any equipment or other
tangible assets or properties used by the Company in connection with the conduct
of its business. Without limiting the foregoing, no Seller has any interest in
any equipment or other tangible assets or properties used in connection with the
conduct of the Company’s business.
(e)    Section 4.10(e) of the Disclosure Schedules lists each Real Property
Lease, and the Sellers have made available to the Company a true and complete
copy of each Real Property Lease. Each Real Property Lease is in full force and
effect against the Company and, to the Knowledge of the Company, each other
party thereto and is a valid and legally binding obligation of the Company. No
Real Property Lease has been terminated or cancelled, and the Company has not
assigned its leasehold interest in any Real Property Lease. Neither the Company
nor, to the Knowledge of the Company, any other party to a Real Property Lease
is in material default under any Real Property Lease, and, no written notice of
default under any Real Property Lease has been sent or received by the Company.
No condition exists which, but for the giving of notice or the passage of time,
or both, would constitute a material default by the Company or, to the Knowledge
of the Company, any other party pursuant to any Real Property Lease. No pending
Actions or Governmental Orders exist against the Company or, to the Knowledge of
the Company, any other party which would require the repair, alteration or
correction of any existing condition of any

18



--------------------------------------------------------------------------------




portion of any Leased Real Estate. The Company has not received any written
notice from any Governmental Authority that any of the improvements to the
Leased Real Estate or the Company’s use of the Leased Real Estate violates any
use or occupancy restrictions, any covenant of record or any zoning or building
Laws. To the Knowledge of the Company, there are no pending or threatened
condemnation, eminent domain, health, safety, building, zoning or other land use
Actions with respect to the Leased Real Estate or any other matters that do or
may adversely affect the current use, occupancy or value thereof. The Company is
not a lessor, sublessor or grantor under any lease, sublease, consent, license
or other instrument granting to another Person any right to the possession, use,
occupancy or enjoyment of the Leased Real Estate.
(f)    Notwithstanding anything to the contrary contained in this Agreement, the
representations and warranties set forth in this Section 4.10 and in Sections
4.06, 4.07 and 4.08, to the extent they relate to real property matters, are the
only representations and warranties in this Article IV that shall relate to real
property matters.
Section 4.11.    Intellectual Property.
(a)    Section 4.11(a) of the Seller Disclosure Schedules sets forth a true,
correct and complete list of all of the following owned by or registered or
filed in the name of the Company: (i) trademark and service mark registrations
and pending applications for registration (ii) Internet domain name
registrations, and (iii) Software and databases material to the Company’s
business and specifies, in each instance, the specific owner thereof if other
than the Company, and, to the extent applicable, the registration, application
or serial number thereof, the date of registration and/or filing thereof, and
the jurisdiction in which such item is filed or registered. All such items are
currently in the name of the Company, and, to the extent applicable, all
maintenance fees and other fees in respect thereof have been duly paid in a
timely fashion, and all such items are in good standing and in full force and
effect. Except as set forth on Section 4.11(a) of the Seller Disclosure
Schedules, the Company (i) does not own any patents or copyright registrations
and has not made any patent applications or copyright registration applications
and has not used any unregistered trademark or service mark which is material to
its business and (ii) has not registered with any social media sites. The
Company owns all rights, title and interest in and to all Intellectual Property
listed in Section 4.11(a) of the Seller Disclosure Schedules.
(b)    Section 4.11(b) of the Seller Disclosure Schedules lists all material
Company IP Agreements to which the Company is a party other than those (i)
related to Software pre-loaded on Company computers prior to the Company
acquiring such computers or (ii) those relating to mass-market Software which is
commercially available and subject to non-negotiated “shrink-wrap” or
“click-through” license agreements, and, except as contemplated by the Company
IP Agreements or as set forth in Section 4.11(b) of the Seller Disclosure
Schedules, the Company does not make available any Company Intellectual Property
to any Person other than the Company’s employees. The Sellers have made
available to the Buyers true and complete copies of all such Company IP
Agreements listed in Section 4.11(b) of the Seller Disclosure Schedules,
including all modifications,

19



--------------------------------------------------------------------------------




amendments and supplements thereto and waivers thereunder. Each Company IP
Agreement listed in Section 4.11(b) of the Seller Disclosure Schedules is valid
and binding on the Company in accordance with its terms and is in full force and
effect with respect to the Company. The Company is not nor, to the Company’s
Knowledge, is any other party thereto in breach of or default thereunder. The
Company has not provided or received any notice of breach or default of or any
intention to terminate any Company IP Agreement listed in Section 4.11(b) of the
Seller Disclosure Schedules. The Company does not make available any Company
Intellectual Property to a third party.
(c)    Except as set forth in Section 4.11(c) of the Seller Disclosure
Schedules, the Company owns or has a valid right to use pursuant to a written
Contract, in the manner currently used in the conduct of its business, free and
clear of all Encumbrances, all Intellectual Property necessary to conduct the
Company’s business as currently conducted.
(d)    Except as set forth in Section 4.11(d) of the Seller Disclosure
Schedules: (i) none of the Company Intellectual Property, nor the Company’s
conduct of its business, has infringed, misappropriated, diluted, or otherwise
violated, or infringes, misappropriates, dilutes or otherwise violates, the
Intellectual Property of any Person; (ii) the Company has not received notice of
any Actions (including any oppositions, interferences or re-examinations) or
other allegations asserting the invalidity, misuse or unenforceability of any of
the Company Intellectual Property or other Intellectual Property licensed or
used by the Company, contesting the Company’s ownership thereof or rights to use
such Intellectual Property, or otherwise challenging the validity,
enforceability, registrability or other rights of the Company therein; and (iii)
to the Knowledge of the Company, no Person has infringed, misappropriated,
diluted or otherwise violated, or is infringing, misappropriating, diluting or
otherwise violating, any Company Intellectual Property or other Intellectual
Property licensed or used by the Company. The Company is not subject to any
outstanding or prospective Governmental Order (including any motion or petition
therefor) that does or would restrict or impair the use of any Company
Intellectual Property or other Intellectual Property licensed or used by the
Company.
(e)    Except as set forth in Section 4.11(e) of the Seller Disclosure
Schedules, each item of Company Intellectual Property and all other Intellectual
Property distributed, sold, resold, licensed or otherwise used by the Company
will, immediately subsequent to the Closing Date, be owned or available for
distribution, sale, resale, license or other use by the Company on such terms as
are identical to those pursuant to which the Company, immediately prior to the
Closing Date, owns or has the right to distribute, sell, resell, license or
otherwise use such item, and the consummation of the transactions contemplated
hereunder will not require the consent of any other Person in respect of the
Company’s right to own, distribute, sell, resell, license or otherwise use or
hold for use any Intellectual Property owned, distributed, sold, resold,
licensed or other used or held for use in the conduct of the Company’s business
as currently conducted other than any such consents that, individually or in the
aggregate, would not reasonably be expected to be material to the business of
the Company.

20



--------------------------------------------------------------------------------




(f)    Except as set forth in Section 4.11(f) of the Seller Disclosure
Schedules, all Software and other material Company Intellectual Property that
has been developed or created by the Company, was developed or created (i) by
then current employees of the Company, who developed or created such
Intellectual Property acting fully within the scope of their employment with the
Company, or (ii) by independent contractors engaged by the Company to perform
such development services on behalf of the Company, and each such employee and
independent contractor has entered into a written agreement establishing the
Company’s ownership of all rights, title and interest in and to such
Intellectual Property and acknowledging the Company’s exclusive ownership
thereof. The Sellers have made available to the Buyers true and complete copies
of all such Contracts.
(g)    No government funding or facilities, or any funding or facilities or any
university, college or other institution of higher education, were used in the
development of any Company Intellectual Property.
(h)    The Company has taken commercially reasonable measures to safeguard and
maintain the confidentiality of all trade secrets and confidential processes,
procedures, strategies, models, modules, business methods, know-how, data and
other confidential information, data and materials owned by or licensed to the
Company or otherwise used in the operation of its business.
(i)    Except as set forth in Section 4.11(i) of the Seller Disclosure
Schedules, no source code for any Software owned by the Company has been
delivered, licensed or made available to any Person other than (i) a current
employee of the Company or (ii) an independent contractor currently engaged by
the Company, and acting on behalf of the Company, or a former employee, who
during the term of such engagement or employment, has entered into an
appropriate written agreement with the Company pursuant to which such
independent contractor or former employee covenanted not to disclose or use such
source code except as expressly permitted by the Company.
(j)    The Company has complied with, and is currently in compliance with, in
all material respects, the terms of all Contracts under which any such Open
Source Software is licensed to the Company. Except as set forth in Section
4.11(j) of the Seller Disclosure Schedules, the Company has not used, modified
or distributed, and is not using, modifying or distributing, any Open Source
Software incorporated in any Software owned by the Company or distributed with,
or required for the operation, maintenance or use of any such Software
(collectively, “Company Software”) in any manner that requires, or has, as a
condition of its use, modification or distribution, the disclosure, licensing,
or distribution of the source code of any Company Software, or otherwise imposes
an obligation to disclose, license or distribute to any Person any source code
of any Company Software.
(k)    To the Knowledge of the Company, none of the Company Software contains
any computer virus, Trojan horse, worm, time bomb, or similar code designed to
disable, damage, degrade or disrupt the operation of, permit unauthorized access
to, erase, destroy or modify any Software, hardware, network or other technology
(“Malicious Code”).

21



--------------------------------------------------------------------------------




(l)    The Company has established, implemented and maintained commercially
reasonable measures (including technical, administrative and physical measures)
and privacy and data security policies designed to protect the confidentiality,
security, accessibility and integrity of data and information (including its own
data, customer data and third party data) and to identify and respond to
breaches of such practices and policies. All such practices and policies comply,
in all material respects, with applicable Laws. All information relating to any
individual Person which can be used to readily identify any natural Person or
otherwise distinguish or trace such Person’s identity, and all other
confidential data and information collected, stored, processed, disseminated or
otherwise used in the conduct of the Company’s business, has, at all times, been
collected, stored, processed, disseminated or otherwise used by the Company in
material compliance with the requirements of (i) all applicable Laws, (ii) any
and all Contracts to which the Company is a party and (iii) all applicable
privacy and data security practices and policies and other policies of the
Company. To the Knowledge of the Company, there has been no unauthorized access
to or use of any such data or information, other losses or impairments of such
data or information, or any other material violation of any such applicable
Laws, Contracts or practices or policies.
(m)    The Software, hardware, networks, communications devices and facilities,
and other technology and related services used by the Company (collectively, the
“Systems”) are reasonably sufficient for the operation of the Company’s business
as currently conducted. The Company has arranged for disaster recovery and
back-up services sufficient to comply with all applicable Laws and that are
designed to be, and, to Company’s Knowledge comply, in all material respects,
with its needs in the event the performance of any of the Systems or any
material component thereof is temporarily or permanently impeded or degraded due
to any natural disaster or other event outside the reasonable control of the
Company. The Company has established and maintains commercially reasonable
measures designed to ensure that the Systems, and all Software, information and
data residing on its Systems or otherwise licensed or distributed by the
Company, are free of Malicious Code. During the five (5) years prior to the
Closing Date, no Malicious Code or error or defect has caused a material
disruption, degradation or failure of any of the Systems or of the conduct of
the Company’s business and, to the Knowledge of the Company, there has been no
unauthorized material intrusion or material breach of the security of any of the
Systems.
(n)    Notwithstanding anything to the contrary contained in this Agreement, the
representations and warranties set forth in this Section 4.11 and in Sections
4.06, 4.07 and 4.08, to the extent they relate to intellectual property matters,
are the only representations and warranties in this Article IV that shall relate
to intellectual property matters.
Section 4.12.    Key Relationships. As of the date of this Agreement neither the
Company nor any Seller has received written notice, nor does the Company have
actual knowledge, that any of the Persons listed in Section 4.12 of the Seller
Disclosure Schedules intends to cancel, or otherwise materially and adversely
modify its relationship with the Company (whether related to payment, price or
otherwise) on account of the transactions contemplated by this Agreement or
otherwise.

22



--------------------------------------------------------------------------------




Section 4.13.    Insurance. Section 4.13 of the Seller Disclosure Schedules sets
forth a true and complete list of all current policies or binders of fire,
liability, product liability, umbrella liability, real and personal property,
workers’ compensation, vehicular, directors’ and officers’ liability, fiduciary
liability and other casualty and property insurance maintained by the Company
and relating to the assets, business, operations, employees and partners of the
Company (collectively, the “Insurance Policies”) and true and complete copies of
such Insurance Policies have been made available to the LP Buyer. Such Insurance
Policies are in full force and effect and shall remain in full force and effect
following the consummation of the transactions contemplated by this Agreement.
The Company has not received any written notice of cancellation of, premium
increase with respect to, or alteration of coverage under, any of such Insurance
Policies. All premiums due on such Insurance Policies have either been paid or,
if due and payable prior to Closing, will be paid prior to Closing in accordance
with the payment terms of each Insurance Policy. The Insurance Policies do not
provide for any retrospective premium adjustment or other experience-based
liability on the part of the Company. All such Insurance Policies (a) are valid
and binding in accordance with their terms; (b) are provided by carriers who are
financially solvent; and (c) have not been subject to any lapse in coverage.
Except as set forth on Section 4.13 of the Seller Disclosure Schedules, there
are no claims related to the business of the Company pending under any such
Insurance Policies as to which coverage has been questioned, denied or disputed
or in respect of which there is an outstanding reservation of rights. Section
4.13 of the Seller Disclosure Schedules also sets forth a list of all pending
claims and the claims history for the Company for the past three (3) years with
respect to the Insurance Policies. The Company is not in default under, and has
not otherwise failed to comply with, in any material respect, any provision
contained in any such Insurance Policy. The Insurance Policies are of the type
and in the amounts customarily carried by Persons conducting a business similar
to the Company and are sufficient for compliance with all applicable Laws and
Contracts to which the Company is a party or by which it is bound.
Section 4.14.    Legal Proceedings; Governmental Orders.
(a)    Except as set forth in Section 4.14(a) of the Seller Disclosure
Schedules, there are no Actions pending or, to the Company’s Knowledge,
threatened (a) against or by the Company (or by or against any Seller or any
Affiliate thereof and relating to the Company); or (b) against or by the
Company, any Seller or any Affiliate of any Seller that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. To the Knowledge of the Company, no event has occurred or
circumstances exist that would reasonably be expected to give rise to, or serve
as a basis for, any such Action.
(b)    Except as set forth in Section 4.14(b) of the Seller Disclosure
Schedules, there are no outstanding Governmental Orders and no unsatisfied
judgments, penalties or awards against or affecting the Company or any of its
properties or assets. The Company is in compliance with the terms of each
Governmental Order set forth in Section 4.14(b) of the Seller Disclosure
Schedules. To the Knowledge of the Company, no event has occurred or
circumstances exist that would be reasonably be excepted to constitute or result
in (with or without notice or lapse of time) a violation of any such
Governmental Order.

23



--------------------------------------------------------------------------------




Section 4.15.    Compliance With Laws; Permits.
(a)    The Company is, and has been since August 31, 2011,] in compliance in all
material respects with all material Laws applicable to the Company, including
without limitation those relating to anti-money laundering. Since August 31,
2011, the Company has not (i) received any notice from any Governmental
Authority with respect to any alleged violation by the Company of any applicable
Law or (ii) entered into or been subject to any Governmental Order with respect
to the Company or its properties or assets, or received any written request for
information, notice, demand letter, inquiry, complaint or claim from any
Governmental Authority with respect to the foregoing. None of the Sellers,
employees, consultants or agents of the Company, in their capacities as such,
has been charged, has received written notice or communication that he or she is
or was, under investigation, by any Governmental Authority with respect to any
violations of any applicable Laws.
(b)    Section 4.15(b) of the Seller Disclosure Schedules sets forth a true and
complete list of all material Permits necessary in connection with the conduct
of the Company’s business and operations, including the names of the Permits and
their respective dates of issuance and expiration. All material Permits required
for the Company to conduct its business have been obtained by it and are valid
and in full force and effect and the Company is, and has been since August 31,
2011, in compliance in all material respects with such Permits. Neither the
Company nor any Seller has received any written notification, regarding any
actual or alleged failure to comply with any such Permit and no action, suit,
proceeding or investigation is pending or, to the Knowledge of the Company,
threatened to revoke, suspend deny, terminate, cancel, withdraw or limit any
such Permit. No event has occurred and no circumstances exist, other than the
consummation of the Transaction contemplated by this Agreement without securing
ultimate FINRA approval, that, with or without the passage of time or the giving
of notice, would reasonably be likely to result in a violation of, conflict
with, failure on the part of the Company to comply with the terms of, or the
revocation, withdrawal, termination, cancellation, suspension or modification of
any such Permit.
(c)    The Company is currently and has been in compliance since August 31,
2011, with all Environmental Laws. The Company has obtained and is in material
compliance with all Environmental Permits necessary for the ownership, lease,
operation or use of the business or assets of the Company and all such
Environmental Permits are in full force and effect and shall be maintained in
full force and effect by the Company through the Closing Date in accordance with
Environmental Law. There has been no release of any Hazardous Material by the
Company at any of the Leased Real Estate during the occupancy by the Company of
such Leased Real Estate.
Section 4.16.    Employee Benefit Matters.
(a)    Section 4.16(a) of the Seller Disclosure Schedules sets forth a true,
correct and complete list of each Benefit Plan. A description of any unwritten
Benefit Plan, including a description of any material terms thereof, is set
forth on Section 4.16(a) of the Seller Disclosure Schedules. The Company has no
commitment to create any additional Benefit

24



--------------------------------------------------------------------------------




Plan, to modify or change any existing Benefit Plan, or to terminate any
existing Benefit Plan that would affect any current or former employee of the
Company. Subject to applicable Law and payment of any cancellation fee as set
forth in Section 4.16(a) of the Seller Disclosure Schedules, each Benefit Plan
may be amended, terminated, modified or otherwise revised by the Company, on and
after the Closing, without further liability to the Company.
(b)    Each Benefit Plan (i) has been in compliance and currently complies in
all material respects in form and in operation, with all applicable requirements
of ERISA, the Code and any other applicable Laws, and has been operated in
accordance with its terms; (ii) has been and is operated and funded in such a
manner as to qualify, where appropriate, for both federal and state purposes,
for income tax exclusions to its participants, tax-exempt income for its funding
vehicle, and the allowance of deductions and credits with respect to
contributions thereto; and (iii) that is intended to be qualified under Section
401(a) of the Code has received a determination from the IRS that such Benefit
Plan is so qualified, and nothing has occurred since the date of such
determination that would reasonably likely be expected to cause such
determination letter to become unreliable.
(c)    There are no actions, suits, investigations or claims pending or, to the
Company’s Knowledge, threatened with respect to any Benefit Plan, or the assets
thereof (other than routine claims for benefits), and there are no facts which
could reasonably give rise to any liability, action, suit, investigation, or
claim against any Benefit Plan, any fiduciary or plan administrator or other
person dealing with any Benefit Plan or the assets thereof.
(d)    All contributions and premium payments (including all employer
contributions and employee salary reduction contributions) that are due have
been made within the time periods prescribed by ERISA and the Code to each
Benefit Plan, and all contributions and premium payments for any period ending
on or before the Closing Date that are not yet due have been made to each
Benefit Plan or accrued in accordance with past custom and practice.
(e)    The Company has made available to the Buyers (i) true and complete copies
of each Benefit Plan (including all amendments thereto), (ii) all trust
agreements, insurance contracts or any other funding instruments related to the
Benefit Plans, (iii) the most recent actuarial and financial reports and the
annual reports filed with any Governmental Authority with respect to the Benefit
Plans during the most recent three (3) years, (iv) the Form 5500 Annual Report
(or evidence of any applicable exemption) for the three (3) most recent plan
years to the extent such forms are required for any Benefit Plan, (v) the most
recent summary plan description and any summary of material modifications
thereto which relates to any Benefit Plan, (vi) copies of the most recent and
any other material determination letter, ruling or notice issued by any
Governmental Authority with respect to each Benefit Plan, and (vii) each other
document, explanation or communication which describes any relevant aspect of
any Benefit Plan that is not disclosed in previously delivered materials.
(f)    Neither the Company nor any ERISA Affiliate has at any time maintained,
sponsored, participated in or contributed to, or has any liability with respect
to, any “employee benefit plan” (as defined in Section 3(3) of ERISA) which is
(i) a “multiemployer

25



--------------------------------------------------------------------------------




plan” (as defined in Section 3(37) or 4001 of ERISA), (ii) a “multiple employer
plan” (within the meaning of Section 413(c) of the Code), (iii) a “multiple
employer welfare arrangement” (within the meaning of Section 3(40) of ERISA), or
(iv) subject to Section 302 or Title IV of ERISA or Section 412 of the Code.
(g)    Except as set forth in Section 4.16(g) of the Seller Disclosure
Schedules, no Person has: (i) entered into any nonexempt “prohibited
transaction,” as such term is defined in ERISA and the Code, with respect to any
Benefit Plan; (ii) breached a fiduciary obligation with respect to any Benefit
Plan; or (iii) otherwise has any liability for any failure to act or comply in
connection with the administration or investment of the assets of any Benefit
Plan.
(h)    No Benefit Plan provides medical, health, life insurance or other
welfare‑type benefits to retirees or former employees or individuals who
terminate (or have terminated) employment with the Company or any ERISA
Affiliate, or the spouses and dependents of any of the foregoing (except for
limited continued medical benefit coverage for former employees, their spouses
and other dependents as required to be provided under Section 4980B of the Code
or Part 6 of Subtitle B of Title I of ERISA (“COBRA”) or applicable similar
state law).
(i)    Except as set forth in Section 4.16(i) of the Seller Disclosure
Schedules, neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will not could, either
alone or in combination with another event, (i) entitle any of the Company’s
current or former employees, officers, directors, independent contractors or
consultants to severance pay or any other payment or form of compensation or
benefit upon termination of services or any material increase in severance pay
or other payments or form of compensation or benefit upon termination of
service, (ii) accelerate the time of payment or vesting or increase the amount
of compensation due to any such current or former employee, officer, director,
independent contractor or consultant, (iii) directly or indirectly cause the
Company to transfer or set aside any assets to fund any material benefits under
any Benefit Plan, (iv) otherwise give rise to any material liability under any
Benefit Plan, or (v) limit or restrict the right to merge, materially amend,
terminate or transfer the assets of any Benefit Plan on or following the Closing
Date. No Benefit Plan or any other agreement, program, policy or other
arrangement by or to which the Company or any ERISA Affiliate is bound or is
otherwise liable, by its terms or in effect, could reasonably be expected to
require any payment or transfer of money, property or other consideration on
account of or in connection with the transactions contemplated by this Agreement
or any subsequent termination of employment which payment could constitute an
“excess parachute payment” within the meaning of Section 280G of the Code.
(j)    The Company has, for purposes of each relevant Benefit Plan, correctly
classified those individuals performing services for the Company as common law
employees, leased employees, independent contractors or agents of the Company.
(k)    Each Benefit Plan which is a “non-qualified deferred compensation plan”
(as such term is defined in Section 409A(d)(1) of the Code) has been operated
and administered

26



--------------------------------------------------------------------------------




in a manner, and is in a written form, that complies with the requirements of
Section 409A of the Code and final regulations issued and outstanding
thereunder, such that, it could not reasonably be expected that, in the event of
an audit by the IRS of either the Company or any individual participating in
such Benefit Plan, the additional tax described in Section 409A(a)(1)(B) would
be assessed against any such participant with respect to benefits due or
accruing under such Benefit Plan.
Section 4.17.    Employment Matters.
(a)    Section 4.17(a) of the Seller Disclosure Schedules contains a list of all
persons who are or were employed by the Company at any time during the twelve
(12) months immediately preceding and including the date hereof, including any
employee who is on a leave of absence of any nature, paid or unpaid, authorized
or unauthorized, and sets forth for each such individual the following: (i)
name; (ii) title or position; (iii) whether classified by the Company as exempt
or non-exempt under applicable wage and hour laws; (iv) principal work location
if other than at the Company’s principal place of business; (v) average hours of
work per workweek; (vi) hire date; (vii) most recent base salary or wage rate;
(viii) commission, bonus, incentive pay, and/or other compensation opportunity;
(ix) a description of all fringe benefits provided by the Company; (x) bank of
accrued vacation or other paid time off; (xi) if currently employed, whether
active, on a leave of absence or on layoff status; (xii) if no longer employed,
the date of termination; (xiii) any benefits, payments, or rights upon a change
in control; (xiv) whether employment is terminable at will without notice or
cause; (xv) any severance pay or other benefits or rights upon termination of
employment; (xvi) work visa status; and (xvii) whether said employment is
subject to any written agreements, including offer letters, restrictive covenant
agreements, equity or incentive agreements, or other written terms. Except as
set forth in Section 4.17(a) of the Seller Disclosure Schedules, as of the date
hereof, all compensation, including wages, commissions and bonuses, payable to
all employees, independent contractors or consultants of the Company for
services performed on or prior to the date hereof have been paid in full and
there are no outstanding agreements, understandings or commitments of the
Company with respect to any compensation, commissions or bonuses.
(b)    Except as set forth in Section 4.16(b) of the Seller Disclosure
Schedules, during the twelve (12) months preceding the date of this Agreement,
no Person has served or acted as an officer, director, independent contractor or
consultant of the Company, and the Company has acted only through its partners
and employees. Section 4.17(b) of the Seller Disclosure Schedules contains a
list of all Persons who are or were retained by the Company as, consultant,
trainee or intern (i.e., on a non-employment basis) at any time during the
twelve (12) months immediately preceding and including the date hereof, by: (i)
name; (ii) classification; (iii) date of hire or engagement; (iv) a description
of said Person’s services for the Company; (v) if no longer engaged, the date of
termination; (vi) all benefit or payment terms, including frequency, method, and
amount of payments; (vii) average hours of work per workweek; (viii) principal
work location if other than the Company’s principal place of business; (ix)
whether the engagement is terminable at will without notice or cause; (x) any
fee or severance pay or other benefit or right upon termination of the

27



--------------------------------------------------------------------------------




engagement; and (xi) whether said engagement is subject to any written
agreements or other written terms. Except as set forth in Section 4.17(b) of the
Seller Disclosure Schedules, as of the date hereof, all compensation payable to
the Company’s consultants, trainees and interns for services performed on or
prior to the date hereof have been paid in full and there are no outstanding
agreements, understandings or commitments of the Company with respect to any
compensation. The Company represents that (y) all Persons identified in Section
4.17(b) of the Seller Disclosure Schedules have been properly classified by the
Company under applicable laws, and (z) there are no pending or threatened
claims, reports, charges, complaints or audits by any Person, including any
Governmental Authority, relating to or arising out of the Company’s engagement
or classification of the Persons identified herein.
(c)    The Company is not, and has not been, a party to, bound by, or
negotiating any collective bargaining agreement or other Contract with a union,
works council or labor organization (collectively, “Union”), and there is not,
and has not been, any Union representing or purporting to represent any employee
of the Company and, to the Company’s Knowledge, no Union or group of employees
is seeking or has sought to organize employees for the purpose of collective
bargaining. There has never been, nor has there been any threat of, any strike,
slowdown, work stoppage, lockout, concerted refusal to work overtime or other
similar labor disruption or dispute affecting the Company. The Company has no
duty to bargain with any Union. The Company is and has been since August 31,
2011 in compliance with the terms of all applicable Laws pertaining to
employment and employment practices, including all Laws relating to labor
relations, equal employment opportunities, fair employment practices, employment
discrimination, harassment, retaliation, reasonable accommodation, disability
rights or benefits, immigration, wages, hours, benefits, classification,
overtime compensation, child labor, hiring, promotion and termination of
employees, working conditions, meal and break periods, privacy, health and
safety, workers’ compensation, leaves of absence and unemployment insurance. All
employees of the Company classified as exempt under the Fair Labor Standards Act
and state and local wage and hour laws are properly classified and have been
properly paid. Except as set forth in Section 4.17(c) of the Seller Disclosure
Schedule, there are no Actions against the Company pending, or to the Company’s
Knowledge, threatened to be brought or filed, by or with any Governmental
Authority or arbitrator in connection with the employment of any current or
former applicant, employee, consultant, volunteer, trainee, intern or
independent contractor of the Company, including, without limitation, any claim
relating to unfair labor practices, employment discrimination, harassment,
retaliation, equal pay, wage and hours, classification or any other
employment-related matter arising under applicable Laws.
(d)    The Company is in material compliance with and has not effectuated a
“mass layoff,” “plant closing,” “relocation” or “termination” (each as defined
in the Worker Adjustment and Retraining Notification Act (the “WARN Act”), nor
incurred any liability or obligation under the WARN Act or any other similar
U.S. state or local law that remains unsatisfied.
(e)    To the Company’s Knowledge, no Company employee is obligated under any
contract or subject to any judgment, decree, or order of any court or other
Governmental

28



--------------------------------------------------------------------------------




Authority that would interfere with such person’s efforts to work for or promote
the interests of the Company or that would otherwise interfere with the business
of the Company.
Section 4.18.    Taxes. Except as set forth in Section 4.18 of the Seller
Disclosure Schedules:
(a)    All Tax Returns required to be filed by the Company have been timely
filed. Such Tax Returns are true, complete and correct in all respects. All
Taxes due and owing by the Company, whether or not shown and any such Tax
Returns, have been timely paid.
(b)    The Company has withheld and paid each Tax required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, customer, partner or other party, and complied with all
information reporting and backup withholding provisions of applicable Law.
(c)    No written claim, or to the Knowledge of the Company, an oral claim, has
been made by any taxing authority in any jurisdiction where the Company does not
file Tax Returns that it is, or may be, subject to Tax by that jurisdiction.
(d)    No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of the Company.
(e)    The amount of the Company’s liability for unpaid Taxes for all periods
ending on or before June 30, 2014 does not, in the aggregate, exceed the amount
of accruals for Taxes (excluding reserves for deferred Taxes) reflected on the
Financial Statements. The amount of the Company’s liability for unpaid Taxes for
all periods following the end of the recent period covered by the Financial
Statements shall not, in the aggregate, exceed the amount of accruals for Taxes
(excluding reserves for deferred Taxes) as adjusted for the passage of time in
accordance with the past custom and practice of the Company (and which accruals
shall not exceed comparable amounts incurred in similar periods in prior years).
(f)    Section 4.18(f) of the Seller Disclosure Schedules sets forth:
(i)    the taxable years of the Company as to which the applicable statutes of
limitations on the assessment and collection of Taxes have not expired;
(ii)    those years for which examinations by the taxing authorities have been
completed; and
(iii)    those taxable years for which examinations by taxing authorities are
presently being conducted.
(g)    All deficiencies asserted, or assessments made, against the Company as a
result of any examinations by any taxing authority have been fully paid.
(h)    The Company is not a party to any Action by any taxing authority. There
are no pending or threatened Actions by any taxing authority.

29



--------------------------------------------------------------------------------




(i)    The Sellers have made available to the Buyers copies of all federal,
state, local and foreign income, franchise and similar Tax Returns, examination
reports, and statements of deficiencies assessed against, or agreed to by, the
Company for all Tax periods ending after December 31, 2011.
(j)    There are no Encumbrances for Taxes (other than for current Taxes not yet
due and payable) upon the assets of the Company.
(k)    The Company is not a party to, or bound by, any Tax indemnity, Tax
sharing or Tax allocation agreement.
(l)    No private letter rulings, technical advice memoranda or similar
agreement or rulings have been requested, entered into or issued by any taxing
authority with respect to the Company.
(m)    The Company has not been a member of an affiliated, combined,
consolidated or unitary Tax group for Tax purposes. The Company has no liability
for Taxes of any Person (other than the Company) under Treasury Regulations
Section 1.1502-6 (or any corresponding provision of state, local or foreign
Law), as transferee or successor, by contract or otherwise.
(n)    The Company will not be required to include any item of income in, or
exclude any item or deduction from, taxable income for any taxable period or
portion thereof ending after the Closing Date as a result of:
(i)    any change in a method of accounting under Section 481 of the Code (or
any comparable provision of state, local or foreign Tax laws), or use of an
improper method of accounting, for a taxable period ending on or prior to the
Closing Date;
(ii)    an installment sale or open transaction occurring on or prior to the
Closing Date;
(iii)    a prepaid amount received on or before the Closing Date;
(iv)    any closing agreement under Section 7121 of the Code, or similar
provision of state, local or foreign Law; or
(v)    any election under Section 108(i) of the Code.
(o)    No Seller is a “foreign person” as that term is used in Treasury
Regulations Section 1.1445-2.
(p)    The Company is, and since the date of its formation has been, classified
as a partnership for federal and state income tax purposes.

30



--------------------------------------------------------------------------------




(q)    The Company is not subject to Tax, is not engaged in business, and does
not have a permanent establishment, in any foreign jurisdiction.
(r)    Notwithstanding anything to the contrary contained in this Agreement, the
representations and warranties set forth in this Section 4.18 and in Sections
4.06, 4.07, 4.08(z) and 4.16, to the extent they relate to Tax matters, are the
only representations and warranties in this Article IV that shall relate to any
Tax matters.
Section 4.19.    Company Actions. All actions taken by the Company which require
consent or approval of the limited or general partners of the Company have been
duly authorized.
Section 4.20.    Brokers. Except as set forth in Section 4.20 of the Seller
Disclosure Schedules, the Company has not dealt with any agent, finder, broker
or other representative in any manner which could result in the Buyers being
liable for any fee or commission in the nature of a finder’s fee or originator’s
fee in connection with the subject matter of this Agreement and any fees owing
to any Person listed on Section 4.20 of the Seller Disclosure Schedules shall be
included in the Transaction Expenses paid at Closing.
Section 4.21.    Investment Securities. The Company has good and marketable
title to all securities held by it (except securities sold under repurchase
agreements or held in any fiduciary or agency capacity), free and clear of any
Encumbrances (other than Permitted Encumbrances), except to the extent such
securities are pledged in the Ordinary Course of Business to secure obligations
of the Company. Such securities are valued on the books of the Company in
accordance with GAAP. Since December 31, 2013, the Company has not incurred any
material and unusual or extraordinary losses (other than trading losses in the
ordinary course of business) in its trading assets.
Section 4.22.    Customer Agreements and Related Documentation. The Company has
in its possession, and has made available true and complete copies to the Buyers
of, the valid, binding and enforceable documentation necessary to maintain each
customer’s account and to perform brokerage and related services for its
customers, in a manner consistent with its activities on behalf of such
customers. Each transaction effected by the Company in an account on behalf of a
customer has been duly authorized and was performed in accordance with the terms
of the customer agreement or other documentation and applicable federal and
state securities Laws.
Section 4.23.    Disclosure of All Matters Relating To Regulatory Approval of
the Change-of-Control and Licensing. Except as disclosed on Section 4.23 of the
Seller Disclosure Schedules, to the Company’s Knowledge, there are no facts or
circumstances relating to the Company that would (a) cause any Governmental
Authority to not approve the transfer of the Partnership Interests to the GP
Buyer and the LP Buyer or (b) cause any Governmental Authority to revoke or
restrict the Company’s registration or registrations or license or licenses to
operate as a Broker-Dealer or to suspend, expel or statutorily disqualify it as
a member of any Governmental Authority after the transfer of the Partnership
Interests.
Section 4.24.    Broker-Dealer Matters.

31



--------------------------------------------------------------------------------




(a)    The Company is registered as a Broker-Dealer with the SEC under the
Exchange Act and, to the Company’s Knowledge, is duly registered, licensed or
qualified under applicable state laws where such registration, licensing or
qualification is required.
(b)    Copies of the Uniform Application for Broker-Dealer Registration on Form
BD and the Uniform Application, as filed with the SEC by the Company, have been
made available to the LP Buyer prior to the date of this Agreement. Except as
set forth in Section 4.24(b) of the Seller Disclosure Schedules, to the
Company’s Knowledge, such forms are in compliance with the applicable
requirements of the Exchange Act, except where the failure to be in compliance
would not, individually or in the aggregate, reasonably be expected to be
material to the Company.
(c)    The Company is a member of FINRA and each other Governmental Entity where
the conduct of its business requires membership or association.
(d)    To the Knowledge of the Company, the partners, employees and independent
contractors of the Company who are required to be registered, licensed or
qualified with any Governmental Authority as a registered principal or
registered representative are duly and properly registered, licensed or
qualified as such, and have been so registered, licensed or qualified at all
times while in the employ or under contract with the Company since August 31,
2011.
(e)    Neither the Company nor any of its partners, employees, registered
representatives or any “associated person of a member” (as defined in Article I,
Section (rr) of the FINRA By‑Laws) is the subject of any material disciplinary
proceedings or orders of any Governmental Authority arising under Laws which
would be required to be disclosed on Form BD or on Forms U4 or U5, that are not
so disclosed on such Form BD, Forms U4 or U5, and no such disciplinary
proceeding or order is pending against the Company or, to the Knowledge of the
Company, threatened against the Company, nor is any such proceeding or order
pending, or to the Knowledge of the Company, threatened, against the other
Persons referred to above. Except as disclosed on the Form BD or on Forms U4 or
U5, none of the Company nor any of its partners, directors, managers, officers,
employees, registered representatives or associated persons has been permanently
enjoined by any order from engaging in or continuing any conduct or practice in
connection with any activity or in connection with the purchase or sale of any
security.
(f)    The Company has made available to the Buyers (i) the list of all pending
customer complaints against the Company or any “associated person of a member”
(as defined in Article I, Section (rr) of the FINRA By‑Laws) as of the date set
forth in such report and (ii) FINRA Rule 4530 reports filed by the Company
Broker-Dealers, which have been made since August 31, 2011 and prior to the date
of this Agreement.
(g)    The Company is in compliance with all applicable regulatory net capital
requirements. The Company is in compliance with all applicable regulatory
requirements for the protection of customer funds and securities. The Company
has not made any

32



--------------------------------------------------------------------------------




withdrawals since August 31, 2011 from any reserve bank account it is required
to maintain pursuant to SEC Rule 15c3-3(e), except as permitted by SEC Rule
15c3-3(g).
(h)    Except as disclosed on the Form BD or, to the Company’s Knowledge, Forms
U4 or U5, none of the Company or its partners, employees or “associated persons
of a member” (as defined in Article I, Section (rr) of the FINRA By-Laws) is
ineligible to serve as a Broker-Dealer or an associated person of the Company
under Section 15(b) of the Exchange Act (including being subject to any
“statutory disqualification,” as defined in Section 3(a)(39) of the Exchange
Act).
Section 4.25.    Affiliate Transactions. No Affiliate of any GP Seller nor to
the actual knowledge of the GP Sellers, any Affiliate of any LP Seller, has any
direct or indirect interest in any competitor of the Company other than stock
ownership in a publicly traded company in which such Person owns less than one
percent (1%) of any class of stock and such Person does not participate in the
management or operations of such company. Section 4.25 of the Seller Disclosure
Schedules sets forth the parties to and the date, nature and amount of each
Affiliate Transaction since January 1, 2014 and any existing commitments of any
Seller to engage in the future in any Affiliate Transaction, other than
(i) salary or other compensation or benefits under a Benefit Plan paid or
payable in the Ordinary Course of Business to employees of the Company, in each
case, in consideration for bona fide services performed by such employees, (ii)
the Employment Agreements and (iii) with respect to Subordinated Indebtedness.
An “Affiliate Transaction” is any contract, agreement, arrangement, commitment
or transaction between the Company, on the one hand, and any Affiliate Party, on
the other hand, including but not limited to any loans or advances between the
Company and any Affiliate Party. “Affiliate Party” includes any Affiliate of the
Company and any entity of which any Affiliate of the Company directly or
indirectly owns any material equity interest (other than a publicly traded
company in which such Person owns less than one percent (1%) of any class of
stock).
Section 4.26.    Accounts; Safe Deposit Boxes. Section 4.26 of the Seller
Disclosure Schedules contains a true, correct and complete list of all bank and
savings accounts and safe deposit boxes of the Company and all persons
authorized to sign thereon.


ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF BUYERS
The LP Buyer and the GP Buyer represent and warrant to the Sellers, as follows:
Section 5.01.    Organization and Authority of the Buyers. The GP Buyer is a
Delaware limited liability company duly organized, validly existing and in good
standing under the Laws of the State of Delaware and the LP Buyer is a duly
organized, validly existing corporation in good standing under the Laws of the
State of Delaware. The GP Buyer and the LP Buyer have full power and authority
to enter into this Agreement and the other Transaction Agreements to which they
are

33



--------------------------------------------------------------------------------




respective parties, to carry out their obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby.
Section 5.02.    Authorization; Due Execution and Validity. The execution and
delivery by the GP Buyer and the LP Buyer of this Agreement and any other
Transaction Document to which the GP Buyer and the LP Buyer are respective
parties, and their performance their obligations hereunder and thereunder and
the consummation by the GP Buyer and the LP Buyer of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
limited liability and corporate action, respectively. All actions taken by the
LP Buyer or the GP Buyer in connection with this Agreement and the other
Transaction Agreements will be duly authorized by them on or prior to the
Closing. This Agreement has been duly executed and delivered by the GP Buyer and
the LP Buyer and, assuming due authorization, execution and delivery by the
Sellers and the Company, this Agreement constitutes a legal, valid and binding
obligation of the GP Buyer and the LP Buyer enforceable against them in
accordance with its terms. When each other Transaction Document to which the GP
Buyer and/or the LP Buyer are or will be a party has been duly executed and
delivered by the GP Buyer and/or the LP Buyer (assuming due authorization,
execution and delivery by each other party thereto), such Transaction Document
will constitute a legal and binding obligation of the GP Buyer and/or the LP
Buyer, as applicable, enforceable against each of the GP Buyer and the LP Buyer,
as applicable, in accordance with its terms.
Section 5.03.    No Conflicts; Consents. The execution, delivery and performance
by each Buyer of this Agreement and the other Transaction Agreements to which it
is a party, and the consummation of the transactions contemplated hereby and
thereby, do not and will not: (a) contravene, conflict with or result in a
violation or breach of, or default under, any provision of the certificate of
incorporation, by-laws or other organizational documents of such Buyer;
(b) contravene, conflict with or result in a violation or breach of any
provision of any Law or Governmental Order applicable to such Buyer or give any
Governmental Authority or other Person the right to challenge any of the
transactions contemplated by this Agreement or the other Transaction Agreements
or to exercise any remedy, obtain any relief under or revoke or otherwise modify
any rights held under, any such Law or Order; or (c) require the consent, notice
or other action by any Person under any Contract to which such Buyer is a party
other than as obtained prior to the date hereof. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to either Buyer in connection with the
execution and delivery of this Agreement and the other Transaction Agreements
and the consummation of the transactions contemplated hereby and thereby.
Section 5.04.    Brokers or Finders Fees. No agent, broker, finder or investment
banker or other Person, acting on behalf of either Buyer or under authority
thereof, is or will be entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement or
any other Transaction Document.
Section 5.05.    Sufficiency of Funds. On the Closing Date, after giving effect
to the transactions contemplated by this Agreement, the Buyers shall have
sufficient cash on hand or other sources of immediately available funds to
enable them to make payment of the Purchase Price and consummate the
transactions contemplated by this Agreement to occur at the Closing.

34



--------------------------------------------------------------------------------




Section 5.06.    Legal Proceedings. There are no Actions pending or, to Buyers’
knowledge, threatened against or by either Buyer or any of their Affiliates that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise or serve as a basis for any such Action.
Section 5.07.    Securities Act. The Partnership Interests being purchased by
the Buyers pursuant hereto are being acquired for investment only and not with a
view to any public distribution thereof in violation of any of the registration
requirements of the Securities Act.
Section 5.08.    Solvency. At the Effective Time, and after giving effect to the
transactions contemplated by this Agreement and the Transaction Agreements to
occur at the Closing (and any borrowings or financings being entered into in
connection therewith by the Buyers), none of the Buyers, or the Company will be
insolvent. Without limiting the generality of the foregoing, at the Effective
Time and after giving effect to the Transaction and the Transaction Agreements
(including any borrowings or financings being entered into in connection
therewith), with respect to each of the Buyers and the Company: (i) the sum of
such entity’s debts will not be greater than all of such entity’s assets or
property at a fair valuation; (ii) the present fair saleable value of such
entity’s assets will not be less than the amount that will be required to pay
such entity’s probable liability on its existing debts as they become absolute
or matured; (iii) such entity will not intend to incur, or believe or reasonably
should believe that it would incur, debts beyond its ability to pay as they
become due or as they mature; and (iv) such entity will not be engaged and will
not be about to engage in a business or transaction for which the remaining
assets or property of such entity are unreasonably small in relation to such
business or transaction, and such entity will not have an unreasonably small
amount of capital for the operation of the businesses in which it is engaged or
proposed to be engaged. The Buyers are not entering into this Agreement or the
Transaction with the intent to hinder, delay or defraud either current or future
creditors of the Company. Any term or phrase used but not defined in this
Section 5.08, including “insolvent,” “fair valuation,” “fair saleable value,”
“liabilities,” and “not have an unreasonably small amount of capital for the
operation of the businesses in which it is engaged or proposed to be engaged”
shall have the meaning generally determined with respect to such term or phrase
in accordance with applicable Laws governing determinations of the insolvency of
debtors, including the Uniform Fraudulent Transfer Act, as approved by the
National Conference of Commissioners on Uniform State Laws in 1984 and any
version thereof adopted by any state whose Laws apply to the Buyers or the
Company on or after the Effective Time, the Uniform Fraudulent Conveyance Act,
as approved by the National Conference of Commissioners on Uniform State Laws in
1918 and any version thereof adopted by any state whose Laws apply to the Buyers
or the Company on or after the Effective Time and the U.S. Bankruptcy Code,
Title 11 of the U.S.C.
ARTICLE VI.    
COVENANTS
Section 6.01.    Conduct of Business Prior to the Closing. From the date hereof
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by the Buyers (which consent shall not be unreasonably withheld or
delayed), the Company and the Sellers shall cooperate to ensure that, (x) the
business of the Company is conducted in the Ordinary Course of

35



--------------------------------------------------------------------------------




Business; and (y) the Sellers and the Company shall use best efforts to maintain
and preserve intact the current organization, business and franchise of the
Company and to preserve the rights, franchises, goodwill and relationships of
its employees, customers, lenders, regulators and others having business
relationships with the Company. Without limiting the foregoing, from the date
hereof until the Closing Date, the Sellers shall ensure that the Company:
(h)    preserves and maintains all of its Permits;
(i)    pays its debts, Taxes and other obligations when due;
(j)    maintains the properties and assets owned, operated or used by the
Company in the same condition as they were on the date of this Agreement,
subject to reasonable wear and tear;
(k)    continues in full force and effect without modification all Insurance
Policies, except as required by applicable Law;
(l)    performs all of its obligations under all Contracts relating to or
affecting its properties, assets or business;
(m)    maintains its books and records in accordance with past practice;
(n)    complies in all material respects with all applicable Laws;
(o)    maintains its Minimum Net Capital Requirement; and
(p)    does not take or permit any action that would cause any of the changes,
events or conditions described in Section 4.08 to occur; provided that, for sake
of clarity, the Parties acknowledge that, consistent with past practices, the
Company may in the Ordinary Course of Business pay partial 2014 bonuses in
December 2014 to its employees (other than any Sellers) in an aggregate amount
not to exceed 50% of its reasonable good faith estimate of the amount of the
total bonus pool for 2014, calculated in the manner contemplated in item 5 of
Schedule 2.03 (i.e., an aggregate pool of 25% of net income before tax, fees and
expenses as described in item 5 of Schedule 2.03) so long as the Company
notifies the LP Buyer in writing of the Company’s reasonable good faith estimate
of the 2014 bonus pool to be used for the foregoing purpose prior to notifying
employees of their bonuses and paying such amounts.
Section 6.02.    Access to Information. From the date hereof until the Closing,
the Sellers shall, and shall cause the Company to, (a) afford the Buyers and
their Representatives full and free access to and the right to inspect all of
the properties, assets, premises, books and records, Contracts and other
documents and information related to the Company; (b) furnish the Buyers and
their Representatives with such financial, operating and other data and
information related to the Company as the Buyers or any of their Representatives
may reasonably request, including, but not limited to, a correct and complete
daily profit and loss statement from trading in securities and daily positions
in securities statement (the “Daily Statements”) of the Company as are provided
to

36



--------------------------------------------------------------------------------




management of the Company; and (c) instruct the Representatives of the Company
to cooperate with the Buyers in their investigation of the Company. Any
investigation pursuant to this Section 6.02 shall be conducted in such manner as
not to interfere unreasonably with the conduct of the business of the Company.
No investigation by the Buyers or other information received by the Buyers shall
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by any Seller in this Agreement. The Buyers acknowledge
and agree that any contact by the Buyers or their Representatives with
Representatives or customers of the Company or others having commercial dealings
with the Company prior to the Closing shall be arranged in coordination with the
Sellers’ Representatives. Prior to the Closing, the Buyers agree to notify the
Sellers’ Representatives of any such desired contact and to seek the prior
consent of Sellers’ Representatives in connection therewith (which may be
withheld in Sellers’ Representatives’ reasonable discretion and, if given, may
be conditioned on Sellers having the right to participate in any meetings or
discussions with any such customers or others having commercial dealings with
the Company). Buyers shall not, and shall cause their Representatives not to,
contact or engage in any discussions or otherwise communicate with, any
customers of the Company or others with whom the Company has commercial dealing
regarding the Transaction.
Section 6.03.    Confidentiality. The Buyers acknowledge that the information
being provided to them and their Affiliates and Representatives in connection
with the Transaction is subject to the terms of the Confidentiality Agreement,
the terms of which are incorporated herein by reference. Effective upon, and
only upon, the Closing, the Confidentiality Agreement shall terminate with
respect to information relating solely to the Company and the Buyers acknowledge
that any and all other confidential information provided to it by Sellers or
their Representatives concerning Sellers shall remain subject to the terms and
conditions of the Confidentiality Agreement after the Closing Date.
Section 6.04.    No Solicitation of Other Bids.
From the date of this Agreement until the Closing or termination of this
Agreement:
(e)    The Sellers shall not, and shall not authorize or permit any of their
Affiliates (including the Company) or any of its or their Representatives to,
directly or indirectly, (i) agree to, approve, recommend, encourage, solicit,
initiate, facilitate, support or continue inquiries regarding an Acquisition
Proposal; (ii) enter into discussions or negotiations with, or provide any
information to, any Person concerning a possible Acquisition Proposal; or (iii)
enter into any agreements or other instruments (whether or not binding)
regarding an Acquisition Proposal or that could require any Seller to abandon,
terminate or fail to consummate the transactions contemplated hereby. The
Sellers shall immediately cease and cause to be terminated, and shall cause
their Affiliates (including the Company) and all of its and their
Representatives to immediately cease and cause to be terminated, all existing
activities, discussions or negotiations with any Persons conducted heretofore
with respect to, or that could lead to, an Acquisition Proposal. For purposes
hereof, “Acquisition Proposal” shall mean any inquiry, proposal or offer from
any Person (other than the Buyers or any of their Affiliates) concerning (i) a
merger, consolidation, liquidation or other business combination transaction
involving the Company; (ii) the issuance, sale or other disposition

37



--------------------------------------------------------------------------------




or acquisition of any securities (or options, rights or warrants to purchase or
securities convertible into, such securities) of the Company; (iii) the sale,
lease, exchange or other disposition, directly or indirectly, of any material
portion of the Company’s properties or assets or (iv) any other transaction
which is similar in form, substance or purpose to any of the foregoing
transactions.
(f)    In addition to the other obligations under this Section 6.04, The Sellers
shall promptly (and in any event within twenty-four (24) hours after receipt
thereof by any Seller or its Representatives) advise the LP Buyer in writing of
any Acquisition Proposal, any request for information with respect to any
Acquisition Proposal, or any inquiry with respect to or which could reasonably
be expected to result in an Acquisition Proposal, the material terms and
conditions of such request, Acquisition Proposal or inquiry, and the identity of
the Person making the same.
(g)    The Sellers agree that the rights and remedies for noncompliance with
this Section 6.04 shall include having such provision specifically enforced by
any court having equity jurisdiction, it being acknowledged and agreed that any
such breach or threatened breach shall cause irreparable injury to the Buyers
and that money damages would not provide an adequate remedy to the Buyers.
Section 6.05.    Notice of Certain Events.
(j)    From the date hereof until the Closing, the Sellers and the Company shall
promptly notify the LP Buyer in writing of:
(i)    any fact, circumstance, event or action the existence, occurrence or
taking of which (A) has had, or would reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, or (B) has
resulted in, or would reasonably likely be expected to result in, the failure of
any of the conditions set forth in Section 8.02 to be satisfied;
(ii)    any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement;
(iii)    any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement; and
(iv)    any Actions commenced or, to the Company’s Knowledge, threatened
against, relating to or involving or otherwise affecting any Seller or the
Company that, if pending on the date of this Agreement, would have been required
to have been disclosed pursuant to Section 4.14 or that relates to the
consummation of the transactions contemplated by this Agreement.
(v)    The Buyers’ receipt of information pursuant to this Section 6.05(a) shall
not operate as a waiver or otherwise affect any representation, warranty or

38



--------------------------------------------------------------------------------




agreement given or made by any Seller in this Agreement (including Section 9.02
and Section 10.01(b)) and shall not be deemed to amend or supplement the Seller
Disclosure Schedules.
(k)    From the date hereof until the Closing, the Buyers shall promptly notify
the Sellers’ Representatives in writing of:
(i)    any fact, circumstance, event or action the existence, occurrence or
taking of which (A) has had, or would reasonably likely be expected to have,
individually or in the aggregate, a Buyer Material Adverse Effect or (B) has
resulted in, or would reasonably likely be expected to result in, the failure of
any of the conditions set forth in Section 8.03 to be satisfied;
(ii)    any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement;
(iii)    any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement; and
(iv)    any Actions commenced or, to the Buyers’ Knowledge, threatened against,
relating to or involving or otherwise affecting the LP Buyer or the GP Buyer
that, if pending on the date of this Agreement, would have been required to have
been disclosed pursuant to Section 5.06 or that relates to the consummation of
the transactions contemplated by this Agreement.
(v)    The Sellers’ receipt of information pursuant to this Section 6.05(b)
shall not operate as a waiver or otherwise affect any representation, warranty
or agreement given or made by any Seller in this Agreement (including Section
9.03 and Section 10.01(c)).
Section 6.06.    Governmental Approvals and Consents.
(a)    Each Party hereto shall, as promptly as possible, (i) make, or cause or
be made, all filings and submissions required under any Law applicable to such
party or any of its Affiliates and (ii) use reasonable efforts to obtain, or
cause to be obtained, all consents, authorizations, orders and approvals from
all Governmental Authorities that may be or become necessary for the performance
of its obligations pursuant to this Agreement and the other Transaction
Agreements. Without limiting the generality of the foregoing, (i) as promptly as
practicable, but in no event later than twenty (20) Business Days following the
execution and delivery hereof, the Company shall file or cause to be filed with
FINRA a change of control notice and continuing membership application on Form
CMA pursuant to NASD Rule 1017 with respect to the Company (the “Company FINRA
Notice”), and contemporaneous with such Company FINRA Notice, shall seek FINRA
approval of the Capital Distribution, the Sub Debt Paydown and Unretired Sub
Debt Purchase. Each Party shall cooperate fully with the other Parties and their
respective Affiliates in promptly seeking

39



--------------------------------------------------------------------------------




to obtain all such consents, authorizations, orders and approvals. The Parties
hereto shall not willfully take any action that will have the effect of
delaying, impairing or impeding the receipt of any of the aforesaid required
consents, authorizations, orders and approvals.
(b)    The Sellers’ Representatives shall use reasonable efforts to give all
notices to, and obtain all consents from, all third parties that are described
in Section 4.05 of the Seller Disclosure Schedules.
(c)    Without limiting the generality of the Parties’ undertakings pursuant to
subsections (a) and (b) above, each of the parties hereto shall use all
reasonable efforts to:
(i)    respond to any inquiries by any Governmental Authority regarding matters
with respect to the transactions contemplated by this Agreement or any other
Transaction Agreement;
(ii)    avoid the imposition of any order or the taking of any action that would
restrain, alter or enjoin the transactions contemplated by this Agreement or any
other Transaction Agreement; and
(iii)    in the event any Governmental Order adversely affecting the ability of
the Parties to consummate the transactions contemplated by this Agreement or any
other Transaction Agreement has been issued, to have such Governmental Order
vacated or lifted.
(d)    If any consent, approval or authorization necessary to preserve any right
or benefit under any Contract to which the Company is a party is not obtained
prior to the Closing, the Sellers’ Representatives shall, subsequent to the
Closing, cooperate with the Buyers and the Company in attempting to obtain such
consent, approval or authorization as promptly thereafter as practicable.
(e)    Notwithstanding the foregoing, nothing in this Section 6.06 shall
require, or be construed to require, the Buyers or any of their Affiliates to
agree to (i) sell, hold, divest, discontinue or limit, before or after the
Closing Date, any assets, businesses or interests of the Buyers, the Company or
any of their respective Affiliates, (ii) any conditions relating to, or changes
or restrictions in, the operations of any such assets, businesses or interests
which, in either case, could reasonably be expected to result in a Company
Material Adverse Effect or materially and adversely impact the economic or
business benefits to the Buyers of the transactions contemplated by this
Agreement or (iii) any material modification or waiver of the terms and
conditions of this Agreement.
Section 6.07.    Books and Records.
(cc)    In order to facilitate the resolution of any claims made against or
incurred by the Sellers prior to the Closing or the Sellers to defend claims
against such claims, or for any other reasonable purpose, for a period of
six (6) years after the Closing, the Buyers shall:

40



--------------------------------------------------------------------------------




(i)    retain the books and records (including personnel files) of the Company
relating to periods prior to the Closing in a manner reasonably consistent with
the prior practices of the Company; and
(ii)    upon reasonable notice, afford the Sellers’ Representatives reasonable
access (including the right to make, at Seller Representative’s expense,
photocopies), during normal business hours, to such books and records; provided,
however, that any books and records related to Tax matters shall be retained
pursuant to the periods set forth in Article VII.
(dd)    The Buyers shall not be obligated to provide the Sellers’
Representatives with access to any books or records (including personnel files)
pursuant to this Section 6.06 where such access would violate any Law.
Section 6.08.    Closing Conditions. From the date hereof until the Closing,
each Party hereto shall, and the Sellers shall cause the Company to, use
reasonable efforts to take such actions as are necessary to expeditiously
satisfy the closing conditions set forth in Article VIII hereof.
Section 6.09.    Public Announcements. Following the execution and delivery of
this Agreement, the LP Buyer will issue a press release substantially in the
form attached hereto as Exhibit E. Following the date hereof (a) nothing
contained herein shall prohibit or otherwise restrict the LP Buyer or its
Affiliates from issuing any public release or announcement with respect to this
Agreement and the transactions contemplated hereby, including any release or
announcement required by applicable Laws (including the requirements of any
applicable stock exchange rules) and (b) other than any release or announcement
required by applicable Laws (including the requirements of any applicable stock
exchange rules) the Sellers shall not issue or cause to be issued any report,
statement or press release or otherwise make any public statement with respect
to this Agreement and the transactions contemplated hereby without the prior
written consent of the LP Buyer, which consent shall not be unreasonably
withheld, conditioned, or delayed. Nothing herein shall prohibit the Company and
Buyer and their respective Affiliates from making internal announcements to
their respective employees.
Section 6.10.    Further Assurances. From time to time, as and when requested by
any Party, any other Party shall execute and deliver, or cause to be executed
and delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions as the requesting Party may reasonably
deem necessary or desirable to evidence and effectuate the transactions
contemplated by this Agreement and the other Transaction Agreements. Without
limitation of the foregoing, the Sellers shall, and shall cause their Affiliates
to, provide such cooperation and assistance as the LP Buyer may reasonably
request in connection with the preparation and audit of the LP Buyer’s
consolidated annual financial statements, the preparation and review of any
interim consolidated financial statements, the preparation of any related
disclosures, discussion or analysis, the preparation and filing or submission of
any filings or reports with the SEC, and FINRA for any approvals with respect to
the BD Merger. Further, the Sellers agree to provide to the Auditor, as and when
requested by the LP Buyer or the Auditor, letters of representation and any
other certifications reasonably requested by the LP Buyer and/or the Auditor and
(b) the auditor of the Company, as and when requested by the LP Buyer or the
auditor of the

41



--------------------------------------------------------------------------------




Company, letters of representation and any other certifications reasonably
requested by the LP Buyer and/or the auditor of the Company.
Section 6.11.    Name Change and Retirement of Brand Name. From the date hereof
until the Closing, the Sellers shall cause the Company to use commercially
reasonable efforts to take such actions, in consultation with the LP Buyer, as
are necessary to change the name of the Company to “INTL FCStone L.P.”,
effective upon the Closing. From and after the Closing, the Buyers shall ensure
that the “G.X. Clarke & Co.” brand name shall be retired and no longer used in
connection with the business, except only for the specified uses and for the
specified periods of time set forth in the Transition Agreement.
Section 6.12.    Employee Matters.
(a)    Subject to the recommendations of the Staying Partners, all of the
Company’s employees (other than the Leaving Partners) as of Closing will be
afforded an opportunity to remain with the Company on initial terms of
employment, for the 12 months after Closing, that, except as otherwise provided
in Schedule 6.12 hereto, are in the aggregate not materially adverse to these
terms and conditions of employment in effect prior to the Closing, and employees
of the Company who remain employed by the Company following Closing will be
provided all benefits presently provided to employees of the LP Buyer and its
Affiliates. Employees of the Company (i) shall vest immediately (other than with
respect to any equity-based compensation granted by the LP Buyer) and (ii) shall
be given credit under each employee benefit plan, program, policy or arrangement
of LP Buyer or any of its Affiliates in which the employees are eligible to
participate for all service with the Company for purposes of eligibility and
vesting.
(b)    If employees of the Company become eligible to participate during the
calendar year in which the Closing occurs in a medical, dental or health plan of
Buyer or its Affiliates, Purchaser shall cause such plan to waive any
preexisting condition limitations for conditions covered under the applicable
plans. If employees of the Company become eligible to participate during the
calendar year in which the Closing occurs in a group term life insurance plan
maintained by Buyers or its Affiliates, Buyers shall cause such plan to waive
any medical certification for such employees up to the amount of coverage the
employees had under the life insurance plan of the Company.
(c)    This Section 6.12 is included for the sole benefit of the respective
Parties hereto. Nothing contained herein shall confer any third party
beneficiary rights upon any employee of the Company or any dependent or
beneficiary thereof or any heirs or assigns thereof or be enforceable by any
such Person.
Section 6.13.    Key Man Insurance Policies. The Buyer agree that (i) individual
key man life insurance policies set forth in Section 4.13 of the Seller
Disclosure Schedules may be assigned to the Person on whose life the policy is
written and (ii) that the life insurance policies under the MetLife Group
Universal Life Insurance Policy listed in Section 4.13 of the Seller Disclosure
Schedules may be assigned to the Persons covered thereby, provided in each case
there is no cost or liability or obligations to the Company in the assignment.

42



--------------------------------------------------------------------------------




Section 6.14.    Brokers or Finders. The Buyers shall bear the fees and expenses
of any agent, broker, investment banker or other firm or Person engaged by any
of the Buyers or any of its respective Affiliates that is entitled to any
broker’s or finder’s fee or any other commission or similar fee in connection
with this Agreement and the transactions contemplated hereby. The Sellers shall
bear the fees and expenses of any agent, broker, investment banker or other firm
or Person engaged by any Seller, the Company, or any of their Affiliates that is
entitled to any broker’s or finder’s fee or any other commission or similar fee
in connection with this Agreement and of the any transactions contemplated
hereby that is not included in the Transaction Expenses.
Section 6.15.    Escrow Agent Expenses. The LP Buyer, on the one hand, and the
Sellers’ Representatives, on the other hand, agree to pay or reimburse the
Escrow Agent fifty (50) percent of all expenses, disbursements and advances,
including attorney’s fees and expenses, incurred or made by the Escrow Agent in
connection with the performance of Escrow Agreement and for which the Escrow
Agent has requested payment or reimbursement.
Section 6.16.    New Jersey Taxes Sale and Use Taxes. Prior to the Closing, the
Company shall use its reasonable best efforts to file and enter into a Voluntary
Disclosure Agreement with the State of New Jersey Division of Taxation regarding
any pre-Closing liability of the Company with respect to New Jersey Sales & Use
Taxes.
ARTICLE VII.    
TAX MATTERS
Section 7.01.    Tax Covenants.
(c)    Prior to the Closing, without the prior written consent of the Buyers
(which consent shall not be unreasonably withheld or delayed), the Sellers (and,
prior to the Closing, the Company, its Affiliates and their respective
Representatives) shall not, to the extent it may affect, or relate to, the
Company, make any Tax election (other than an initial Tax election made in the
Ordinary Course of Business), change or rescind any Tax election, amend any Tax
Return or file any income Tax Return.
(d)    All transfer, documentary, sales, use, stamp, registration, value added
and other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the other Transaction Agreements (including
any real property transfer Tax and any other similar Tax) shall be borne and
paid fifty percent (50%) by Buyers and fifty percent (50%) by Sellers when due.
The Sellers shall, at their own expense, timely file any Tax Return or other
document with respect to such Taxes or fees (and the Buyers shall cooperate with
respect thereto as necessary).
(e)    Preparation of Tax Returns.
(i)    The Sellers’ Representatives shall, at the Sellers’ expense, prepare (or
cause to be prepared) and timely file (or cause to be timely filed) all Tax
Returns of the Company for all periods ending on or prior to the Closing Date
(including the period ending on the Closing Date for income Tax purposes), which
are due (after

43



--------------------------------------------------------------------------------




taking into account any permissible extensions) after the Closing Date
(“Pre-Closing Date Returns”). The Sellers’ Representatives shall, at least
fifteen (15) Business Days prior to the date each such Tax Return is due, submit
drafts of all Pre-Closing Date Returns to the LP Buyer for its review and
comment, and the Sellers’ Representatives shall consider in good faith all
reasonable comments received from the LP Buyer. In the event there is a
disagreement as to whether revisions requested by the LP Buyer should be
included in any Tax Return which Tax Return (or position taken in such Tax
Return) which would reasonably be expected to adversely affect the Tax liability
of the LP Buyer and its Affiliates, including the Company, for any period after
Closing, the disagreement shall be submitted to the Accounting Firm for
resolution (the expenses of which shall be shared in the same manner as set
forth in Section 2.08). The Sellers’ Representatives shall pay or cause to be
paid on behalf of the Sellers any Taxes reflected as due on any Pre-Closing Date
Returns.
(ii)    The LP Buyer shall prepare (or cause to be prepared) and timely file (or
cause to be timely filed) all Tax Returns of the Company for all Straddle Period
(“Straddle Period Returns”). Each Straddle Period Return shall be prepared in a
manner consistent with the past practices of the Company to the extent
consistent with applicable Law. To the extent any Straddle Period Return
reflects any Taxes allocated to the Sellers in accordance with Section 7.03, the
LP Buyer shall provide the Sellers’ Representatives with a copy of each such
Straddle Period Return at least fifteen (15) Business Days prior to the date
such Tax Return is due for the Sellers’ Representatives’ review and approval. In
the event there is a disagreement as to whether revisions requested by the
Sellers’ Representatives should be included in any such Tax Return, the
disagreement shall be submitted to the Auditor for resolution (the expenses of
which shall be shared in a manner similar to that set forth in Section 2.08).
The Sellers’ Representatives shall pay (or cause to be paid on behalf of the
Sellers) to the Company all Taxes shown on any Straddle Period Return to the
extent such Taxes are allocated to the Sellers in accordance with Section 7.03.
(f)    If the Company is permitted but not required under applicable Law to
treat the Closing Date as the last day of a taxable period, then the parties
shall treat that day as the last day of a taxable period.
Section 7.02.    Tax Indemnification. Each of the Sellers shall severally, based
upon his or its Pro Rata Share indemnify (subject to Section 7.07 and, in the
case of Taxes other than income Taxes, to the Cap set forth in Article IX) the
Company, the Buyers, and each Buyer Indemnitee and hold each of them harmless
from and against (a) any Loss attributable to any breach of or inaccuracy in any
representation or warranty made in Section 4.18; (b) any Loss attributable to
any breach or violation of, or failure to fully perform, any covenant,
agreement, undertaking or obligation in this Article VII; (c) any Taxes of the
Sellers resulting from the transactions contemplated by this Agreement, (d) all
Taxes of the Company or relating to the business of the Company for all
Pre-Closing Tax Periods; (e) all Taxes of any member of an affiliated,
consolidated, combined or unitary group of which the Company (or any predecessor
of the Company) is or was a member on or prior to the Closing Date by reason of
a liability under Treasury Regulation Section 1.1502-6 or any

44



--------------------------------------------------------------------------------




comparable provisions of foreign, state or local Law; and (f) any and all Taxes
of any person imposed on the Company arising under the principles of transferee
or successor liability or by contract, relating to an event or transaction
occurring before the Closing Date, in each of the above cases, together with any
out-of-pocket fees and expenses (including attorneys’ and accountants’ fees)
incurred in connection therewith.
Section 7.03.    Straddle Period. In the case of Taxes that are payable with
respect to a taxable period that begins before and ends after the Closing Date
(each such period, a “Straddle Period”), the portion of any such Taxes that are
treated as Pre-Closing Taxes for purposes of this Agreement shall be:
(h)    in the case of Taxes (i) based upon, or related to, income, receipts,
profits, wages, capital or net worth, (ii) imposed in connection with the sale,
transfer or assignment of property, or (iii) required to be withheld, deemed
equal to the amount which would be payable if the taxable year ended with the
Closing Date; and
(i)    in the case of other Taxes, deemed to be the amount of such Taxes for the
entire period multiplied by a fraction the numerator of which is the number of
days in the period ending on the Closing Date and the denominator of which is
the number of days in the entire period.
Section 7.04.    Tax Treatment and Allocation.
(l)     For income Tax purposes, the Parties hereby agree and acknowledge that
(i) the purchase and sale of the Partnership Interests hereunder shall, pursuant
to Rev. Rul. 99-6, be treated as (x) an installment sale of the Partnership
Interests by the Sellers for the Purchase Price (including Contingent
Consideration, Deferred Purchase Price, and all other items of consideration for
Federal Income Tax purposes, including any adjustments thereto) for purposes of
determining the income Tax consequences of the transaction to the Sellers, and
(y) a purchase of the Company’s assets by the Buyers, (ii) the taxable year of
the Company shall end for income Tax purposes as of the close of business on the
Closing Date, and (iii) the Parties shall each file all required federal, state
and local income Tax Returns and related returns and reports in a manner
consistent with the provisions of this Section 7.04.
(m)    The Purchase Price (and all other items of consideration for Federal
Income Tax purposes, including any adjustments thereto) shall be allocated for
all Tax purposes among the assets of the Company deemed purchased by the Buyers
in accordance with Schedule 7.04(b). The LP Buyer shall prepare and provide to
the Sellers’ Representatives (i) an initial allocation of the Purchase Price
(and all other items of consideration for Federal Income Tax purposes) no later
than thirty (30) days following the final determination of Purchase Price
pursuant to Section 2.08 and (ii) a revised allocation of the Purchase Price
(and all other items of consideration for Federal Income Tax purposes) as the
result of any adjustment to the Purchase Price (or any other item of
consideration for Federal Income Tax purposes) no later than thirty (30) days
following such adjustment. The Parties hereto (x) agree to be bound, and to
cause their respective Affiliates to be bound, by such allocation (including any
adjustment thereto pursuant to this Section 7.04), (y) shall act, and cause

45



--------------------------------------------------------------------------------




their respective Affiliates to act, in accordance with such allocation
(including any adjustment thereto pursuant to this Section 7.04) in the
preparation, filing and audit of any Tax Return and for all other tax and
accounting purposes and (z) shall not take any position or action inconsistent
with such allocation (including any adjustment thereto pursuant to this Section
7.04).
Section 7.05.    Tax Contests. The Buyers agree to give written notice to the
Sellers’ Representatives of the receipt of any written notice by the Company,
the Buyers or any their Affiliates which involves the assertion of any claim, or
the commencement of any Action, in respect of which an indemnity may be sought
by the Buyers pursuant to this Article VII (a “Tax Claim”); Sellers’
Representatives shall have the sole right at the Seller’s expense to represent
the Company’s interests in any Tax Claim relating to a taxable period ending on
or before the Closing Date (other than Tax Claims related to Straddle Periods)
or relating to a Tax (other than Tax related to a Straddle Period) for which
Sellers otherwise may be liable pursuant to this Agreement, and to employ
counsel of Sellers’ Representative choice at Sellers’ Representatives expense;
provided, however, that Buyers and their Representatives shall be permitted, at
Buyers’ expense, to be present at, and participate in, any such claim and
neither the Sellers’ Representatives nor the Sellers can settle such Tax Claim
(either administratively or after the commencement of litigation) without LP
Buyer’s prior written consent (not to be unreasonably withheld, conditioned or
delayed) if the settlement or resolution of such Tax Claim may have adverse
effect on the Tax liability of the LP Buyer and its Affiliates, including the
Company, for any period after Closing, provided, further that the LP Buyer shall
control any Tax Claims related to Straddle Periods and neither Buyers nor any
Affiliates of the Buyers shall settle any such Tax Claim without the Sellers’
Representatives prior written consent (not to be unreasonably withheld,
conditioned or delayed) if the settlement or resolution of such Tax Claim may
have an adverse effect on the Tax liability of the Sellers for any period
Pre-Closing Tax Periods. Neither Buyers nor any Affiliate of the Buyers shall be
entitled to settle, either administratively or after the commencement of
litigation, any Tax Claim which could adversely affect the liability of the
Sellers for Taxes relating to any taxable period ending on or before the Closing
Date or to any Straddle Period without the prior written consent of Sellers’
Representatives, not to be unreasonably withheld, conditioned or delayed.
Section 7.06.    Cooperation and Exchange of Information. The Sellers, the
Sellers’ Representatives and the Buyers shall provide each other with such
cooperation and information as either of them reasonably may request of the
other in filing any Tax Return pursuant to this Article VII or in connection
with any audit or other proceeding in respect of Taxes of the Company. Such
cooperation and information shall include providing copies of relevant Tax
Returns or portions thereof, together with accompanying schedules, related work
papers and documents relating to rulings or other determinations by tax
authorities. Each Seller and the Buyers shall retain all Tax Returns, schedules
and work papers, records and other documents in its possession relating to Tax
matters of the Company for any taxable period beginning before the Closing Date
until the expiration of the statute of limitations of the taxable periods to
which such Tax Returns and other documents relate, without regard to extensions
except to the extent notified by the other party in writing of such extensions
for the respective Tax periods. Prior to transferring, destroying or discarding
any Tax Returns, schedules and work papers, records and other documents in its
possession relating to Tax matters of the Company for any taxable period
beginning before the Closing Date, the Sellers’

46



--------------------------------------------------------------------------------




Representatives or the LP Buyer (as the case may be) shall provide the other
party with reasonable written notice and offer the other party the opportunity
to take custody of such materials.
Section 7.07.    Survival. Notwithstanding anything in this Agreement to the
contrary, the provisions of Section 4.18 and this Article VII shall survive for
the full period of all applicable statutes of limitations (giving effect to any
waiver, mitigation or extension thereof) plus 60 days.
Section 7.08.    Overlap. To the extent that any obligation or responsibility
pursuant to Article IX may overlap with an obligation or responsibility pursuant
to this Article VII, the provisions of this Article VII shall govern.
ARTICLE VIII.    
CONDITIONS TO CLOSING
Section 8.01.    Conditions to Obligations of All Parties. The obligations of
each party to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment (or waiver by Buyers and Sellers’
Representatives), at or prior to the Closing, of each of the following
conditions:
(c)    The Company shall have received all consents, authorizations, orders and
approvals from the Governmental Authorities referred to in Section 4.05 and the
Buyers shall have received all consents, authorizations, orders and approvals
from the Governmental Authorities referred to in Section 5.02, in each case, in
form and substance reasonably satisfactory to the Buyers and the Sellers’
Representatives, and no such consent, authorization, order and approval shall
have been revoked; provided, however, that, notwithstanding the foregoing, the
receipt or deemed receipt of approval from FINRA shall be governed by the
provisions of Section 8.01(c) below.
(d)    No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Governmental Order which is in effect and has the effect
of making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.
(e)    Either (i) written approval shall have been received from FINRA with
respect to the change of control and continuing membership application set forth
in the Company FINRA Notice or (ii) (A) thirty (30) calendar days shall have
elapsed after the date upon which FINRA deems the filing of the Company FINRA
Notice to be substantially complete, (B) the Company shall have notified FINRA
that the Buyers and Sellers intend to consummate the Closing without written
approval from FINRA as contemplated by clause (i) above and (C) FINRA shall not
have indicated that it is considering imposing new interim restrictions pursuant
to NASD Rule 1017 on the Company if the Closing is affected without written
FINRA approval or that the Closing of the Transaction may not occur without
FINRA approval.

47



--------------------------------------------------------------------------------




(f)    The Company shall have filed with the Department of State of the State of
New York a certificate of amendment to change its name to “INTL FCStone L.P.”
(g)    The Starting Five, a New York general partnership and a limited partner
of the Company, shall have dissolved and distributed the Partnership Interests
it owns in the Company to its general partners.
(h)    The Company shall have received approval from FINRA of the Capital
Distribution and Sub Debt Paydown and, if applicable, the Unretired Sub Debt
Purchase, and the Company shall have consummated the Capital Distribution and
Sub Debt Paydown to the extent approved by FINRA.
Section 8.02.    Conditions to Obligations of Buyers. The obligations of the
Buyers to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment (or the Buyers’ waiver), at or prior to the Closing,
of each of the following conditions:
(j)    Other than the representations and warranties of the Sellers contained in
Article III and the Company contained in Section 4.01, Section 4.02, Section
4.03 and Section 4.06, the representations and warranties of the Sellers and the
Company contained in this Agreement and any certificate or other writing
delivered pursuant hereto shall be true and correct in all respects (in the case
of any representation or warranty qualified by materiality or Company Material
Adverse Effect) or in all material respects (in the case of any representation
or warranty not qualified by materiality or Company Material Adverse Effect) on
and as of the date hereof and on and as of the Closing Date with the same effect
as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects). The
representations and warranties of the Sellers contained in Article III and the
Company contained in Section 4.01, Section 4.02, Section 4.03 and Section 4.06
shall be true and correct in all respects on and as of the date hereof and on
and as of the Closing Date with the same effect as though made at and as of such
date (except those representations and warranties that address matters only as
of a specified date, the accuracy of which shall be determined as of that
specified date in all respects).
(k)    Each of the Sellers and the Company shall have duly performed and
complied in all material respects with all agreements, covenants and conditions
required by this Agreement and each of the other Transaction Agreements.
(l)    All approvals, consents and waivers that are listed on Section 4.05 of
the Seller Disclosure Schedules shall have been received, and executed
counterparts thereof shall have been delivered to the LP Buyer at or prior to
the Closing.
(m)    The Company shall be in compliance with the Minimum Net Capital
Requirement.

48



--------------------------------------------------------------------------------




(n)    JPMorgan Chase Bank shall have agreed to, as of the Closing Date, amend
that certain Secured Clearance Advance Facility Agreement, dated June 18, 2014,
between it and the Company (the “SCAF Agreement”), as follows:
(i)    The Transaction and the BD Merger shall not be deemed to constitute a
“Change in Control”, “Default”, “Event of Default”, or “Material Adverse Effect”
under the SCAF Agreement, and the occurrence of such events shall not in and of
themselves trigger rights or remedies on behalf of JPMorgan Chase Bank under the
SCAF Agreement;
(ii)    Section 16(g) of the SCAF Agreement shall be removed in its entirety and
replaced with the following: “shall at all times maintain: (i) Total Ownership
Equity of not less than $25,000,000 and (ii) Net Capital of not less than the
greater of (A) $25,000,000 and (B) 10% of Aggregate Debit Items”; and
(iii)    Section 16(h) of the SCAF Agreement shall be removed in its entirety
and replaced with the following: “shall not at any time permit its Liquid
Capital to fall below an amount equal to 300 percent of Total Haircuts”.
(o)    JPMorgan Chase Bank shall have agreed to, as of the Closing Date, amend
that certain Clearance Agreement, dated August 9, 1999, between it and the
Company, as amended by the Amendment, dated June 18, 2014 (the “Clearance
Agreement”), in any manner necessary to reflect the amendments to the SCAF
Agreement set forth in Section 8.02(e).
(p)    Neither the Company nor and Seller shall have received written notice,
nor have Knowledge, that JP Morgan Chase Bank intends to cancel, or otherwise
materially and adversely modify its relationship with the Company (whether
related to payment, price or otherwise) pursuant to the (i) SCAF Agreement or
(ii) the Clearance Agreement, on account of the transactions contemplated by
this Agreement or otherwise.
(q)    The Company shall have delivered to the LP Buyer a certificate from a
Managing General Partner of the Company, dated as of the Closing Date, to the
effect that the conditions set forth in Section 8.02(a), Section 8.02(b) and
Section 8.02(d) have been satisfied and certifying that the Daily Statement as
of the Business Day immediately prior to the Closing Date is correct and
complete.
(r)    From the date of this Agreement, there shall not have occurred any
Company Material Adverse Effect (excluding the departure of the Leaving Partners
and the transactions contemplated by this Agreement), nor shall any event or
events have occurred that, individually or in the aggregate, with or without the
lapse of time, would reasonably be expected to result in a Company Material
Adverse Effect.
(s)    Each of the Employment Agreements with the Staying Partners and each of
the Leaving Partner Agreements with the Leaving Partners, all of which are being
executed as of the date of this Agreement, shall be in full force and effect,
and each Staying Partner

49



--------------------------------------------------------------------------------




shall have confirmed to the Company in writing his intention to remain employed
by the Company post-Closing.
Section 8.03.    Conditions to Obligations of Each Seller. The obligations of
Each Seller to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment (or such Sellers’ Representatives’ waiver), at or
prior to the Closing, of each of the following conditions:
(n)    Other than the representations and warranties of the Buyers contained in
Section 5.01 and Section 5.02, the representations and warranties of the Buyers
contained in this Agreement and any certificate or other writing delivered
pursuant hereto shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality or Buyer Material Adverse
Effect) or in all material respects (in the case of any representation or
warranty not qualified by materiality or Buyer Material Adverse Effect) on and
as of the date hereof and on and as of the Closing Date with the same effect as
though made at and as of such date (except those representations and warranties
that address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects). The representations and
warranties of the Buyers contained in Section 5.01 and Section 5.02 shall be
true and correct in all respects on and as of the date hereof and on and as of
the Closing Date with the same effect as though made at and as of such date.
(o)    The Buyers shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement.
(p)    The LP Buyer shall have delivered to the Sellers’ Representatives a
certificate from authorized officers of the Buyers, dated at the Closing Date,
to the effect that the conditions set forth in Section 8.03(a) and Section
8.03(b) have been satisfied.
(q)    The LP Buyer, on behalf of the Buyers, shall have delivered to the
Sellers’ Representatives such other documents or instruments as the Sellers’
Representatives reasonably request and are reasonably necessary to consummate
the transactions contemplated by this Agreement.
Section 8.04.    Frustration of Closing Conditions. Neither the Buyers nor the
Sellers may rely, either as a basis for not consummating the Transaction or
terminating this Agreement and abandoning the Transaction, on the failure of any
condition set forth in this Article VIII to be satisfied if such failure was
caused by such Parties’ material breach of any provision of this Agreement.
ARTICLE IX.    
INDEMNIFICATION
Section 9.01.    Survival. Subject to the limitations and other provisions of
this Agreement, the representations and warranties contained herein (other than
any representations or warranties contained in Section 4.18 which are subject to
Article VII) shall survive the Closing and shall remain in full force and effect
until the date that is twelve (12) months from the Closing Date;

50



--------------------------------------------------------------------------------




provided, that the representations and warranties in (a) Section 4.11, Section
4.14, Section 4.15, Section 4.24 and Section 4.25 shall survive for a period of
twenty four (24) months from the Closing Date, (b) Article III, Section 4.01,
Section 4.02, Section 4.03, Section 4.16, Section 5.01 and Section 5.02 shall
survive for the full period of all applicable statutes of limitations (giving
effect to any waiver, mitigation or extension thereof) plus sixty (60) days. All
covenants and agreements of the Parties contained herein (other than any
covenants or agreements contained in Article VII which are subject to Article
VII) shall survive the Closing indefinitely or for the period explicitly
specified therein. Notwithstanding the foregoing, any claims asserted in good
faith with reasonable specificity (to the extent known at such time) and in
writing by notice from the non-breaching party to the breaching party prior to
the expiration date of the applicable survival period shall not thereafter be
barred by the expiration of the relevant representation or warranty and such
claims shall survive until finally resolved.
Section 9.02.    Indemnification By Sellers.
(r)    Indemnification for Breaches of Seller Representations and Obligations.
Subject to the other terms and conditions of this Article IX, each Seller shall,
on a several and not a joint basis, indemnify and defend the Buyers, their
Affiliates (including the Company) and their respective Representatives
(collectively, the “Buyer Indemnitees”) against, and shall hold each of them
harmless from and against, and shall pay and reimburse each of them for, any and
all Losses incurred or sustained by, or imposed upon, the Buyer Indemnitees
based upon, arising out of, with respect to or by reason of:
(iv)    any inaccuracy in or breach of any of the representations or warranties
of such Seller contained in Article III as of the date such representation or
warranty was made or as if such representation or warranty was made on and as of
the Closing Date (except for representations and warranties that expressly
relate to a specified date, the inaccuracy in or breach of which will be
determined with reference to such specified date); or
(v)    any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by such Seller pursuant to this Agreement.
(s)    Indemnification for Breaches of Company Representations and Obligations.
Subject to the other terms and conditions of this Article IX, the Sellers shall
jointly indemnify and defend the Buyer Indemnitees against, and shall hold each
of them harmless from and against, and shall pay and reimburse each of them for,
any and all Losses incurred or sustained by, or imposed upon, the Buyer
Indemnitees based upon, arising out of, with respect to or by reason of:
(i)    any inaccuracy in or breach of any of the representations or warranties
of the Company contained in this Agreement or in any certificate or instrument
delivered by or on behalf of the Company pursuant to this Agreement (other than
in respect of Section 4.18, it being understood that the sole remedy for any
such inaccuracy in or breach thereof shall be pursuant to Article VII), as of
the date such representation or warranty was made or as if such representation
or warranty was

51



--------------------------------------------------------------------------------




made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date); or
(ii)    any breach or non-fulfillment of any covenant, agreement or obligation
to be performed by the Company prior to the Closing pursuant to this Agreement
(other than any breach or violation of, or failure to fully perform, any
covenant, agreement, undertaking or obligation in Article VII, it being
understood that the sole remedy for any such breach, violation or failure shall
be pursuant to Article VII).
Section 9.03.    Indemnification By Buyers. Subject to the other terms and
conditions of this Article IX, the Buyers shall indemnify and defend each Seller
and its Affiliates and their respective Representatives (collectively, the
“Seller Indemnitees”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Seller Indemnitees based upon,
arising out of, with respect to or by reason of:
(f)    any inaccuracy in or breach of any of the representations or warranties
of the Buyers contained in this Agreement or in any certificate or instrument
delivered by or on behalf of the Buyers pursuant to this Agreement, as of the
date such representation or warranty was made or as if such representation or
warranty was made on and as of the Closing Date (except for representations and
warranties that expressly relate to a specified date, the inaccuracy in or
breach of which will be determined with reference to such specified date); or
(g)    any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by the Buyers pursuant to this Agreement (other than Article VII,
it being understood that the sole remedy for any such breach thereof shall be
pursuant to Article VII).
Section 9.04.    Certain Limitations. The indemnification provided for in
Section 9.02(b)(i) and Section 9.03 shall be subject to the following
limitations:
(ee)    No Seller shall be liable to the Buyer Indemnitees for indemnification
(x) under Section 9.02(b)(i) until the aggregate amount of all Losses in respect
of indemnification under Section 9.02(b)(i) exceeds $350,000 (the “Basket”), in
which event the Sellers shall be required to pay or be liable for all such
Losses only after the aggregate of all Losses for which Sellers would be liable
exceeds the Basket and then only in excess of the amount of the Basket. The
aggregate amount of all Losses for which the Sellers shall be liable pursuant to
Section 9.02(b)(i) shall not exceed an amount equal to $5,000,000 (the “Cap”)
and the aggregate amount to be paid by a specific Seller under Section
9.02(b)(i) shall not exceed the net after-tax proceeds received by such Seller
from the Capital Distribution, if any, and the Purchase Price.
(ff)    The Buyers shall not be liable to the Seller Indemnitees for
indemnification under Section 9.03(a) until the aggregate amount of all Losses
in respect of indemnification

52



--------------------------------------------------------------------------------




under Section 9.03(a) exceeds the Basket, in which event the Buyers shall be
required to pay or be liable for all such Losses in excess of the Basket. The
aggregate amount of all Losses for which the Buyers shall be liable pursuant to
Section 9.03(a) shall not exceed the Cap.
(gg)    Notwithstanding the foregoing, the limitations set forth in Section
9.04(a) and Section 9.04(b) shall not apply to Losses based upon, arising out
of, with respect to or by reason of any inaccuracy in or breach of any
representation or warranty in Article III, Section 4.01, Section 4.02, Section
4.03, Section 4.16, Section 4.17, Section 4.18, Section 5.01 or Section 5.02.
(hh)    No Seller shall be liable to the Buyer Indemnities for indemnification
for any Loss to the extent accrued or reserved for in the calculation of the
Final Tangible Book Value.
(ii)    For purposes of determining (i) whether there has been any
misrepresentation or breach of a representation or warranty, and (ii) the amount
of any Losses resulting therefrom, all qualifications or exceptions in any
representation or warranty relating to or referring to the terms “material,”
“materiality,” “Company Material Adverse Effect,” “Buyer Material Adverse
Effect" “in all material respects” or any similar qualification, term or phrase
shall be disregarded.
Section 9.05.    Indemnification Procedures. The party making a claim under this
Article IX is referred to as the “Indemnified Party”, and the party against whom
such claims are asserted under this Article IX is referred to as the
“Indemnifying Party”. If the Indemnifying Party is a Seller or the Sellers, the
Sellers’ Representatives (other than for claims made pursuant to Section 9.02(a)
shall have sole and exclusive power and authority to take any and all actions
and make any and all determinations on behalf of such Indemnifying Party.
(c)    Third Party Claims.
(i)    If any Indemnified Party receives notice of the assertion or commencement
of any Action made or brought by any Person who is not a party to this Agreement
or an Affiliate of a party to this Agreement or a Representative of the
foregoing (a “Third Party Claim”) against such Indemnified Party with respect to
which the Indemnifying Party is obligated to provide indemnification under this
Agreement, the Indemnified Party shall give the Indemnifying Party reasonably
prompt written notice thereof (a “Claim Notice”), but in any event not later
than fifteen (15) calendar days after receipt of such notice of such Third Party
Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that failure to provide such notification actually and
materially prejudices the ability of the Indemnifying Party to defend against
such claim. The Claim Notice shall describe the Third Party Claim in reasonable
detail, shall include copies of all material written evidence thereof and shall
indicate the estimated amount, if reasonably practicable, of the Loss that has
been or may be sustained by the Indemnified Party.

53



--------------------------------------------------------------------------------




Thereafter, the Indemnified Party shall deliver to the Indemnifying Party,
promptly (and in any event within five Business Days) after the Indemnified
Party's receipt thereof, copies of all notices and documents (including court
papers) received by the Indemnified Party relating to the Third Party Claim.
(ii)    The Indemnifying Party shall have the right, upon receipt of the Claim
Notice and at its own expense, to defend such Third Party Claim in its own name
or, if necessary, in the name of the Indemnified Party, upon delivery to the
Indemnified Party, within thirty (30) days after receipt of the Claim Notice, of
(A) an irrevocable acknowledgment and agreement that any Losses resulting
therefrom shall, subject to the limitations set forth in this Article IX, be
indemnifiable Losses for which the Indemnified Party is entitled to
indemnification under this Article IX (subject to the limitations set forth
herein) and (B) reasonable evidence that the Indemnifying Party is and will be
able to conduct and fund the defense of such Third Party Claim. Notwithstanding
the foregoing, the Indemnifying Party shall not have the right to defend any
Third Party Claim, and the Indemnified Party shall have the right to retain, at
the sole cost and expense of the Indemnifying Party, the defense of any such
Third Party Claim, if (1) such Third Party Claim involves criminal liability or
seeks an injunction or other equitable relief, (2) there are legal defenses
available to the Indemnified Party that are different from or in addition to
those available to the Indemnifying Party or (3) the Indemnified Party has been
advised by counsel that an actual or potential conflict of interest exists
between the Indemnified Party and the Indemnifying Party in connection with the
defense of such Third Party Claim.
(iii)    The Indemnified Party will cooperate with and make available to the
Indemnifying Party such assistance (including access to employees) and materials
as may be reasonably requested of the Indemnified Party, and the Indemnified
Party shall have the right, at the Indemnified Party’s expense, to participate
in the defense of any Third Party Claim. The Indemnifying Party shall have the
right to settle and compromise such claim only with the consent of the
Indemnified Party (which consent shall not be unreasonably withheld or delayed).
(iv)    In the event the Indemnifying Party notifies the Indemnified Party that
the Indemnifying Party does not wish to defend the Third Party Claim, then the
Indemnified Party shall have the right to conduct a defense against such
Third Party Claim and shall have the right to settle and compromise such
Third Party Claim if it acts reasonably and in good faith but without having to
first obtain the consent of the Indemnifying Party (which consent shall not be
unreasonably withheld, conditioned or delayed) unless such settlement (i) does
not involve any finding or admission of any violation of criminal Law, (ii) does
not involve any relief other than monetary damages and (iii) provides a
customary release of the Indemnifying Party in connection with such Third Party
Claim.

54



--------------------------------------------------------------------------------




(d)    Direct Claims. Upon receipt of a Claim Notice that does not involve a
Third Party Claim (a “Direct Claim”), the Indemnifying Party shall have
thirty (30) calendar days from the receipt of such Claim Notice to notify the
Indemnified Party that the Indemnifying Party disputes such claim. The Claim
Notice shall describe the Direct Claim in reasonable detail, shall include
copies of all material written evidence thereof and shall indicate the estimated
amount, if reasonably practicable, of the Loss that has been or may be sustained
by the Indemnified Party. If the Indemnifying Party does not timely notify the
Indemnified Party of such dispute, then the amount of such claim shall be
deemed, conclusively, a liability of the Indemnifying Party. If the Indemnifying
Party does timely notify the Indemnified Party of such dispute, then the
Indemnified Party shall have thirty (30) calendar days to respond in a written
statement to the objection of the Indemnifying Party. If after such thirty (30)
calendar day period there remains a dispute as to any such claim, then the
Indemnified Party and the Indemnifying Party shall attempt in good faith for a
period not to exceed thirty (30) additional calendar days to agree upon the
rights of the respective parties with respect to such claim. If the Parties
should so agree, an agreement shall be prepared and signed by Representatives of
the Indemnifying Party and the Indemnified Party specifying the resolution of
the Claim and the amount, if any, of the Loss to be paid by the Indemnifying
Party. If the Parties do not agree within such additional thirty (30) calendar
day period, then the Indemnified Party shall be free to pursue arbitration of
the claim pursuant to Section 11.10 of this Agreement.
(e)    Tax Claims. Notwithstanding any other provision of this Agreement, the
control of any claim, assertion, event or proceeding in respect of Taxes of the
Company (including, but not limited to, any such claim in respect of a breach of
the representations and warranties in Section 4.18 hereof or any breach or
violation of or failure to fully perform any covenant, agreement, undertaking or
obligation in Article VII) shall be governed exclusively by Article VII hereof.
Section 9.06.    Payments. Once a Loss is agreed to by the Indemnifying Party or
determined by the arbitrator pursuant to Section 11.10, the Indemnifying Party
shall satisfy its obligations within ten (10) Business Days of such agreement or
determination by wire transfer of immediately available funds. For payments to
the Buyer Indemnitees pursuant to this Section 9.06 arising from Losses to the
Buyer Indemnitees under Section 9.02(b)(i) or (ii) Sellers’ Representatives
shall execute and deliver a certificate requesting the Indemnity Escrow Agent to
deliver by wire transfer to an account designated by the Buyers immediately
available funds in the amount of such claim as finally agreed to or determined
in accordance with this Section 9.06. The right to receive such distributions
from the Indemnity Escrowed Amount shall be the sole and exclusive source for
indemnification of the Buyer Indemnitees under this Article IX and, to the
extent such claim does not relate to income Taxes, under Article VII hereof;
provided, that, to the extent a representation of the Company survives beyond
the Escrow Termination Date (defined below) pursuant to Section 9.01, after the
Escrow Termination Date each Seller shall be severally liable for its or his Pro
Rata Share of such Losses arising thereunder, subject to the Basket and the Cap,
as applicable, and taking into account any Outstanding Claims (as defined
below). On or promptly after the second anniversary of the Closing Date (the
“Escrow Termination Date”) the Buyers and the Sellers’ Representatives shall
deliver a certificate to the Escrow Agent to deliver to Sellers all the
Indemnity Escrowed Amount

55



--------------------------------------------------------------------------------




then held by the Indemnity Escrow Agent by wire transfer to one or more accounts
designated by Sellers’ Representatives; provided, however, that if prior to the
Escrow Termination Date the Buyers have notified the Indemnity Escrow Agent in
writing that all or a portion of the Indemnity Escrowed Amount is subject to
claims for indemnification under this Agreement that have not been finally
determined (the “Outstanding Claims”), the amount delivered to Sellers upon the
Escrow Termination Date shall be equal to the Indemnity Escrowed Amount then
held by the Indemnity Escrow Agent, less the sum of any amounts subject to the
Outstanding Claims. If at any time after the Escrow Termination Date the amount
of the Indemnity Escrowed Amount then held by the Indemnity Escrow Agent exceeds
the sum of any amounts subject to the Outstanding Claims, the Buyers shall
promptly execute and deliver, with the Sellers’ Representatives, a certificate
requesting the Indemnity Escrow Agent to deliver such excess amount to Sellers
by wire transfer to one or more accounts designated by Sellers’ Representatives.
Section 9.07.    Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.
Section 9.08.    Effect of Investigation. The representations, warranties and
covenants of the Indemnifying Party, and the Indemnified Party’s right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its Representatives) or by reason of the fact that the
Indemnified Party or any of its Representatives knew or should have known that
any such representation or warranty is, was or might be inaccurate or by reason
of the Indemnified Party’s waiver of any condition set forth in Section 8.02 or
Section 8.03, as the case may be.
Section 9.09.    No Additional Representations. None of the Sellers, the Company
or other Person has made any representation or warranty, express or implied, as
to the Company or the accuracy or completeness of any information regarding the
Company furnished or made available to the Buyers and their Representatives,
except as pursuant hereto and thereto. The Buyers have not relied on any
representation or warranty from any Seller, the Company or any other Person in
determining to enter into this Agreement, except as expressly set forth in this
Agreement, Transaction Agreements and the certificates delivered pursuant hereto
and thereto,
Section 9.10.    Exclusive Remedies. Subject to Section 11.11, the parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims (other than claims arising from fraud, criminal activity or
willful misconduct on the part of a party hereto in connection with the
transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in Article VII and this Article IX.
Nothing in this Section 9.10 shall limit any Person’s right to seek and obtain
any equitable relief to which any Person shall be entitled or to seek any remedy
on account of any party’s fraudulent, criminal or intentional misconduct.
ARTICLE X.    
TERMINATION

56



--------------------------------------------------------------------------------




Section 10.01.    Termination. This Agreement may be terminated at any time
prior to the Closing:
(t)    by the mutual written consent of the Sellers’ Representatives and the
Buyers;
(u)    by the Buyers, by written notice to the Sellers’ Representatives if:
(i)    The Buyers are not then in material breach of any provision of this
Agreement and there has been a breach or inaccuracy in any representation or
warranty, or failure to perform any covenant or agreement made by the Sellers or
the Company pursuant to this Agreement that would give rise to the failure of
any of the conditions specified in Section 8.01 or Section 8.02 and such breach,
inaccuracy or failure has not been cured by the Sellers within fifteen (15) days
of the Sellers’ Representatives’ receipt of written notice of such breach from
the Buyers; or
(ii)    any of the conditions set forth in Section 8.01 or Section 8.02 shall
not have been, or if it becomes apparent that any of such conditions will not
be, fulfilled by March 12, 2015 (the “Outside Closing Deadline”), unless such
failure shall be due to the failure of the Buyers to perform or comply with any
of the covenants, agreements or conditions hereof to be performed or complied
with by them prior to the Closing.
(v)    by the Sellers’ Representatives, by written notice to the Buyers if:
(i)    the Sellers are not then in material breach of any provision of this
Agreement and there has been a breach or inaccuracy in any representation or
warranty or failure to perform any covenant or agreement made by the Buyers
pursuant to this Agreement that would give rise to the failure of any of the
conditions specified in Section 8.01 or Section 8.03 and such breach, inaccuracy
or failure has not been cured by the Buyers within fifteen (15) days of the LP
Buyer’s receipt of written notice of such breach from Seller’s Representatives;
or
(ii)    any of the conditions set forth in Section 8.01 or Section 8.03 shall
not have been, or if it becomes apparent that any of such conditions will not
be, fulfilled by the Outside Closing Deadline, unless such failure shall be due
to the failure of the Sellers to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by them prior
to the Closing.
(w)    by the Buyers or the Sellers’ Representatives, in the event that (i)
there shall be any Law that makes consummation of the transactions contemplated
by this Agreement illegal or otherwise prohibited or (ii) any Governmental
Authority shall have issued a Governmental Order restraining or enjoining the
transactions contemplated by this Agreement, and such Governmental Order shall
have become final and non-appealable.

57



--------------------------------------------------------------------------------




(x)    By the Sellers’ Representatives or the Buyers, if the Closing does not
occur on or before the Outside Closing Deadline.
Section 10.02.    Notice of Termination, Etc. In the event of termination by
Sellers’ Representatives or the Buyers pursuant to Section 10.01, written notice
thereof shall forthwith be given to the other, setting forth the clause of
Section 10.01 pursuant to which such Party is terminating the Agreement and the
facts giving rise to such Party’s termination right in reasonable detail, and
the Agreement shall be terminated, without further action by any Party. If the
Agreement is are terminated as provided herein:
(i)    The Buyers shall return all documents and other material received from
any Seller or the Company relating to the Transaction or the Company, whether so
obtained before or after the execution hereof, to such Seller or the Company,
provided, that, the Buyers may retain copies of any such documents and other
materials received as reasonably necessary to preserve and protect the Buyers’
rights under this Agreement; and
(ii)    all confidential information received by the Buyers with respect to the
Company shall be treated in accordance with the Confidentiality Agreement, which
shall remain in full force and effect notwithstanding the termination hereof.
Section 10.03.     Effect of Termination. In the event of the termination of
this Agreement in accordance with this Article, this Agreement shall forthwith
become void and there shall be no liability on the part of any party hereto
except:
(jj)    as set forth in this Article X, Section 6.03, Section 6.09, Section 6.13
and Article XI hereof; and
(kk)    that nothing herein shall relieve any Party hereto from liability for
any willful breach of any provision hereof and the right, if any, Party to
pursue all remedies for any such breach will survive such termination
unimpaired.
ARTICLE XI.    
MISCELLANEOUS
Section 11.01.     Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs and expenses, whether or not the Closing shall have
occurred.
Section 11.02.     Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail (with confirmation of transmission) if sent during normal
business hours of the recipient,

58



--------------------------------------------------------------------------------




and on the next Business Day if sent after normal business hours of the
recipient or (d) on third day after the date mailed, by certified or registered
mail, return receipt requested, postage prepaid. Such communications shall be
sent to the Parties at their respective addresses as follows:
(i)    if to Buyer, to:
INTL FCStone Inc.
Corporate Secretary
2829 Westown Parkway, Suite 100
West Des Moines, IA 50266
Attention: David Bolte
E-mail: David.Bolte@IntlFCStone.com
if to the GP Buyer, to:
INTL FCStone Hudson LLC
Corporate Secretary
2829 Westown Parkway, Suite 100
West Des Moines, IA 50266
Attention: David Bolte
E-mail: David.Bolte@IntlFCStone.com
with a copy to:
Katten Muchin Rosenman LLP
525 W. Monroe Street
Chicago, Illinois 60661-3693
Attention: Jeffrey R. Patt
Facsimile No.: (312) 577-5604
E-mail: jeffrey.patt@kattenlaw.com
(ii)    if to the Company, any Seller, the Sellers or the Sellers’
Representatives, to:
G.X. Clarke & Co.
10 Exchange Place
Suite 1005
Jersey City, NJ 07302
Attention: Bernard S. Spanger
Joseph L. Amato
Facsimile No.: (201) 200-0932
E-mail: bspanger@gmail.com
josephamato@gmail.com

59



--------------------------------------------------------------------------------




with a copy to:
Sidley Austin LLP
787 Seventh Avenue
New York, NY 10019
Attention: Mark T. Shehan, Esq.
Facsimile No.: (212) 839-5599
E-mail: MShehan@Sidley.com
or such other street address, facsimile number or email address as such Party
may hereafter specify for the purpose by notice to the other Parties hereto.
Section 11.03.    Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Seller Disclosure Schedules and Exhibits mean the
Articles and Sections of, and Seller Disclosure Schedules and Exhibits attached
to, this Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Seller Disclosure Schedules and
Exhibits referred to herein shall be construed with, and as an integral part of,
this Agreement to the same extent as if they were set forth verbatim herein.
Section 11.04.     Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.
Section 11.05.     Severability. If any term or provision (or portion thereof),
of this Agreement is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision (or portion thereof), of this Agreement or invalidate or render
unenforceable such term or provision, (or portion thereof), in any other
jurisdiction. Upon such determination that any term or other provision, (or
portion thereof), is invalid, illegal or unenforceable, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.
Section 11.06.     Entire Agreement. (i) This Agreement, the Exhibits hereto and
the Seller Disclosure Schedules and (ii) the other Transaction Agreements and
Confidentiality Agreement constitute the sole and entire agreement of the
Parties to this Agreement with respect to the subject matter contained herein
and therein, and supersede all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter. In the
event of any inconsistency between the statements in the body of this Agreement
and those in the other

60



--------------------------------------------------------------------------------




Transaction Agreements, the Exhibits or Seller Disclosure Schedules (other than
an exception expressly set forth as such in the Seller Disclosure Schedules the
Confidentiality Agreement), the statements in the body of this Agreement will
control.
Section 11.07.     Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the Parties hereto and their respective
successors and permitted assigns. Neither Party may assign its rights or
obligations hereunder without the prior written consent of the other Party,
which consent shall not be unreasonably withheld or delayed; provided, however,
that prior to the Closing Date, the GP Buyer and the LP Buyer may, without the
prior written consent of the Sellers or the Company, assign all or any portion
of their rights under this Agreement to one or more of its direct or indirect
wholly-owned subsidiaries. No assignment shall relieve the assigning Party of
any of its obligations hereunder. Any attempted assignment in violation of this
Section 11.07 shall be void.
Section 11.08.     No Third-Party Beneficiaries. Except as provided in Article
IX, this Agreement is for the sole benefit of the Parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
Section 11.09.     Amendment and Modification; Waiver. This Agreement may only
be amended, modified or supplemented by an agreement in writing signed by each
Party hereto, subject to Section 11.13 with respect to the Sellers’
Representatives. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving. No waiver by any Party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
Section 11.10.     Governing Law; Arbitration; Submission to Jurisdiction;
Waiver of Jury Trial.
(l)    This Agreement shall in all respects be governed by, and construed in
accordance with, the internal Laws of the State of New York without giving
effect to any conflicts of law principles of such state that might refer the
governance, construction or interpretation of such agreements to the Laws of
another jurisdiction.
(m)    Except (i) as set forth in Section 2.08 with respect to resolving matters
contained in a Notice of Disagreement, (ii) as otherwise provided in any
Transaction Document and (iii) with respect to any request for equitable relief
(including interim relief), any dispute, controversy or claim arising out of or
relating to the transactions contemplated by the Transaction Agreements, or the
validity, interpretation, breach or termination of any such agreement, including
claims seeking redress or asserting rights under any Law, shall

61



--------------------------------------------------------------------------------




be finally, exclusively and conclusively settled by mandatory arbitration
conducted expeditiously in accordance with the JAMS Comprehensive Arbitration
Rules (“JAMS”), by a single independent arbitrator operating and appointed from
the JAMS panel of neutral arbitrators in accordance with the provisions of JAMS
Streamlined Arbitration Rules and Procedures in effect at the time the demand
for arbitration is filed. The arbitrator shall have the authority to award any
remedy or relief that a court of competent jurisdiction could order or grant,
including, without limitation, the issuance of an injunction; provided, however,
that the arbitration award shall not include factual findings or conclusions of
law and no punitive damages shall be awarded. The fees and expenses of such
arbitration shall be borne by the non-prevailing Party, as determined by such
arbitration. The provisions of this Section 11.10(b) with respect to the
arbitration conducted pursuant hereto before JAMS may be enforced by any court
of competent jurisdiction, and the Parties seeking enforcement shall be entitled
to an award of all costs, fees and expenses, including attorneys’ fees, to be
paid by the Party (or Parties) against whom enforcement is ordered. Any Party
may institute such arbitration proceeding by filing the required documents with
the arbitration service and giving written notice to the other Party. A hearing
shall be held by the arbitrator at JAMS’ facilities located in New York, New
York within thirty (30) days of his or her appointment. Each Party shall
maintain the confidential nature of the arbitration proceeding and the award,
including the hearing, except as may be necessary to prepare for or conduct the
arbitration hearing on the merits, or except as may be necessary in connection
with a court application for a preliminary remedy, a judicial challenge to an
award or its enforcement, or unless otherwise required by applicable Law or
judicial decision. The decision of the arbitrator shall be final and binding
upon all Parties hereto and shall be rendered pursuant to a written decision
containing a reasonably detailed recital of the arbitrator’s legal reasoning.
Such written decision shall remain confidential among the Parties hereto, and
the arbitrator may issue orders to protect the confidentiality of the
proprietary information, trade secrets and other confidential information of the
Parties hereto. Judgment upon the award rendered may be entered in any court
having jurisdiction thereof pursuant to the Federal Arbitration Act, 9 U.S.C.
Sec. 1, et seq.
(n)    Each Party irrevocably and unconditionally:
(i)    submits for itself and its property in any Action relating to the
Transaction Agreements, or for recognition and enforcement of any judgment in
respect thereof, or the recognition and enforcement of any arbitration award
rendered pursuant to Section 11.10(b), to the exclusive jurisdiction of the
Courts of the State of New York sitting in the County of New York, the court of
the United States of America for the Southern District of New York, and
appellate courts having jurisdiction of appeals from any of the foregoing, and
agrees that all claims in respect of any such Action shall be heard and
determined in such New York State court or, to the extent permitted by law, in
such federal court;
(ii)    consents that any such Action may and shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue or
jurisdiction

62



--------------------------------------------------------------------------------




of any such Action in any such court or that such Action was brought in an
inconvenient court and agrees not to plead or claim the same;
(iii)    waives all right to trial by jury in any Action (whether based on
contract, tort or otherwise) arising out of or relating to the transactions
contemplated by this Agreement or any other Transaction Agreements, or its
performance under or the enforcement of this Agreement or any other Transaction
Document;
(iv)    agrees that service of process in any such Action may be effected by
mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Party at its
address as provided in Section 11.02; and
(v)    agrees that nothing in this Agreement or any other Transaction Document
shall affect the right to effect service of process in any other manner
permitted by the Laws of the State of New York.
Section 11.11.     Specific Performance. The Parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the Parties shall be entitled to
specific performance of the terms hereof and to an injunction to prevent
breaches of this Agreement, in addition to any other remedy to which they are
entitled at law or in equity. Without limiting the generality of the foregoing,
(i) Sellers shall be entitled to specific performance against the Buyers (A) of
Buyer’s obligations to consummate the Transaction and to hold the Closing upon
the satisfaction or waiver of the conditions set forth in Section 8.01 and
Section 8.02 and (B) to enforce and to prevent any breach by Buyers of their
covenants under this Agreement and (ii) Buyers shall be entitled to specific
performance against Sellers (A) of Sellers’ obligation to consummate the
Transaction and to hold the Closing upon the satisfaction or waiver of the
conditions set forth in Section 8.01 and Section 8.03 and (B) to enforce and to
prevent any breach by Sellers of their covenants under this Agreement. Any
requirements for the securing or posting of any bond in connection with such
remedy are waived. Each of the Parties hereby irrevocably waives, and agrees not
to assert or attempt to assert, by way of motion or other request for leave from
the court, as a defense, counterclaim or otherwise, in any proceeding, any claim
or argument that there is an adequate remedy at law or that an award of specific
performance is not otherwise an available or appropriate remedy. Notwithstanding
anything to the contrary in this Agreement, termination of this Agreement shall
not relieve the Buyers of any liability for breach of this Agreement, and shall
be in addition to any and all other rights and remedies at law or in equity
Sellers have against Buyers for (x) the loss suffered as a result of any failure
of the Transaction to be consummated and (y) any other losses, damages,
obligations or liabilities suffered as a result of or under this Agreement and
the Transaction, and all such rights and remedies shall be cumulative and
non-exclusive.
Section 11.12.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

63



--------------------------------------------------------------------------------




Section 11.13.    Sellers’ Representatives.
(a)    Each Seller (other than Bernard S. Spanger and Joseph L. Amato) hereby
appoints Bernard S. Spanger and Joseph L. Amato to act as the initial Sellers’
Representatives under this Agreement. The Sellers’ Representatives shall have
the full power and authority on behalf of the Sellers, jointly and not
severally, to take any and all actions and make any and all determinations in
respect of this Agreement and/or the transactions contemplated hereby and
thereby. Without limiting the generality of the foregoing, the Sellers’
Representatives shall be authorized to (a) negotiate, execute and deliver all
amendments, modifications and waivers to this Agreement and the Escrow Agreement
or any other document or instrument (but not any Leaving Partner Agreement or
Employment Agreement) contemplated by this Agreement, (b) take all actions on
behalf of the Sellers in connection with any claims or disputes with respect to
this Agreement or the transactions contemplated hereby, to initiate, prosecute,
defend and/or settle such claims and disputes, and to authorize payments in
respect of any claims brought against the Sellers from the Indemnity Escrow
Amount, (c) acceptance of any payments hereunder or under the Escrow Agreement
(net of applicable withholding Taxes) and delivery of wire instructions to
Buyers in connection therewith; (d) review of the Closing Date Balance Sheet and
instructing the Escrow Agent to deliver Adjustment Escrow Amount to the Buyers
or the Sellers; (e) delivering any funds hereunder or under the Escrow
Agreement; (f) determining whether the conditions to closing in Article VIII
have been satisfied and supervising the Closing, including waiving any such
condition if Sellers’ Representatives, in their sole discretion, determine that
such waiver is appropriate; (g) taking any action that may be necessary or
desirable, as determined by Sellers’ Representatives in their sole discretion,
in connection with the termination hereof in accordance with Article X; (h)
accepting notices on behalf of such Seller in accordance with Section 11.02; (i)
taking any and all actions that may be necessary or desirable, as determined by
Sellers’ Representatives in their sole discretion, in connection with the
payment of the costs and expenses incurred with respect to the Company or such
Seller in accordance with Section 7.01(b); (j) executing and delivering, in
Sellers’ Representatives’ capacity as the representative of such Seller, any and
all notices, documents or certificates to be executed by Sellers’
Representatives, on behalf of such Seller, in connection with this Agreement,
the Escrow Agreement and the Transaction; and (k) granting any consent or
approval on behalf of such Seller under this Agreement.
(b)    No Seller shall be permitted to take any such actions pursuant to this
Agreement without the prior written approval of the Sellers’ Representatives.
The Sellers’ Representatives will not receive a fee for serving as the Sellers’
Representatives of the Sellers hereunder. The Sellers’ Representatives shall be
entitled to engage counsel and other advisors, and the reasonable fees and
expenses of such counsel and advisors will be paid by the Sellers hereunder
(based on their Pro Rata Share), first out of the Sellers Representatives
Account and then, if there are no funds remaining therein, by the Sellers
directly (based on their Pro Rata Share). The Sellers’ Representatives shall not
be liable to any Seller for any action taken by it pursuant to this Agreement,
and the Sellers shall jointly and severally indemnify and hold the Sellers’
Representatives harmless from any Losses arising out of it serving as Sellers’
Representatives hereunder, except in each case if and to

64



--------------------------------------------------------------------------------




the extent the Sellers’ Representatives has engaged in bad faith or willful
misconduct as finally determined by a court of competent jurisdiction. Any
Person serving as a Sellers’ Representatives hereunder may resign as a Sellers’
Representative upon at least ten (10) days prior written notice to the Sellers
and the Buyers. All rights of a Sellers’ Representative to indemnification
hereunder shall survive such Sellers’ Representative’s resignation or removal.
The Sellers shall indemnify, hold harmless and reimburse each Sellers’
Representative for all costs and expenses incurred by such Sellers’
Representative acting in such capacity hereunder (based on their Pro Rata
Share), including (without limitation) all costs and expenses incurred under the
Escrow Agreement that are the responsibility of the Sellers.
(c)    As the representative of the Sellers, the Sellers’ Representatives shall
act as the agent for all Sellers and shall have authority to bind each Seller in
accordance with this Agreement, and Buyers may rely on such appointment and
authority until the receipt of notice of the appointment of a successor upon
five (5) Business Days’ prior written notice to Buyers.
(d)    Each Seller (other than the Sellers’ Representatives) hereby appoints
Sellers’ Representatives as such Seller’s true and lawful attorney-in-fact and
agent, with full power of substitution and resubstitution, in such Seller’s
name, place and stead, in any and all capacities, in connection with the
Transaction, granting unto said attorney-in-fact and agent full power and
authority to do and perform each and every act and thing requisite and necessary
to be done in connection with the sale of such Seller’s Partnership Interests as
fully to all intents and purposes as such Seller might or could do in person.
(e)    Pro Rata Payments. The Sellers’ Representatives agree that all
distributions to be made by the Sellers’ Representatives to the Sellers from
funds received from the Adjustment Escrow Account or the Indemnity Escrow
Account or upon termination of the Sellers’ Representatives Account shall be
made on the basis of the Pro Rata Share of each Seller.
(f)    Sellers Agreement. The Sellers have entered into a Sellers Agreement
which provides for (i) the manner in which each of the Sellers’ Representatives
will be replaced if a Sellers’ Representative resigns and (ii) which matters in
this Agreement or involving the Contingent Consideration will be controlled by
which Sellers’ Representative and, as specified therein, the approval needed
from the Leaving and Staying Partners as to a determination made by a Sellers’
Representative. The Buyers agree that a replacement Person or Persons to serve
as a Sellers’ Representative chosen pursuant to the Sellers Agreement will be
considered a “Sellers’ Representative” for all purposes of this Agreement.
Section 11.14.     Delivery. With respect to all materials that are described as
having been made available to the Buyer, such materials shall be deemed to have
been made available to the Buyers if the Buyers or any of its Representatives
have been granted access to a dataroom, electronic dataroom or website in which
such materials are available or by transmitting such materials to the Buyers or
its Representatives by any other electronic means.

65



--------------------------------------------------------------------------------




Section 11.15.    Disclosure Schedules. The Parties hereto agree that any
reference in a particular Section of the Seller Disclosure Schedules shall only
be deemed to be an exception to (or a disclosure for purposes of) (x) the
representations and warranties that are contained in the corresponding Section
of this Agreement and (y) any other representations and warranties that are
contained in this Agreement, but only if the relevance of that reference as an
exception to (or a disclosure for purposes of) such representations and
warranties would be readily apparent on its face.
Section 11.16.    Concerning Counsel.
(a)    Sidley Austin LLP (“Counsel”) has acted as counsel for Sellers and the
Company (collectively, the “Clients”) in connection with this Agreement and the
Transaction (collectively, the “Transaction Engagement”), and in that regard not
as counsel for any other Person, including the Buyers or their Affiliates. Only
the Clients shall be considered clients of Counsel for purposes of the
Transaction Engagement. From and after the Closing, any and all communications
between the Clients and Counsel made in the course of or relating to the
Transaction Engagement shall be deemed to be attorney-client confidences that
belong solely to Sellers and not to the Company. The Buyers and their Affiliates
(including, after the Closing, the Company) shall not have access to any such
communications, or to the files of Counsel relating to the Transaction
Engagement. Without limiting the generality of the foregoing, from and after the
Closing, (i) Sellers shall be the sole holders of the attorney-client privilege
with respect to the Transaction Engagement, and none of the Buyers, the Company
or any of their respective Affiliates shall be a holder thereof, provided, that,
the Sellers agree to reasonably preserve and protect all documents, materials
and information protected by such attorney-client privilege and shall not waive
or otherwise disclose any such documents, materials and information unless and
only to the extent required by Law, (ii) to the extent that files of Counsel in
respect of the Transaction Engagement would constitute property of the Clients
(including Sellers and the Company), only Sellers shall hold such property
rights, and (iii) Counsel shall have no duty whatsoever to reveal or disclose
any such attorney-client communications or files to the Buyers, the Company or
any of their respective Affiliates by reason of any attorney-client relationship
between Counsel and the Company or otherwise.
(b)    If Sellers so desire, and without the need for any consent or waiver by
the Buyers, the Company or any of their respective Affiliates, Counsel shall be
permitted to represent Sellers after the Closing in connection with any matter,
including anything related to the Transactions or any disagreement or dispute in
connection therewith or any other matter.  Without limiting the generality of
the foregoing, after the Closing, Counsel shall be permitted to represent
Sellers, any of their Representatives, or any one or more of them, in connection
with any negotiation, transaction or dispute (including any litigation,
arbitration or other adversarial proceeding) with the Buyers, the Company or any
of their respective Affiliates or any of their Representatives, including
indemnification claims or any other matter related to this Agreement, any
Transaction Agreement or the Transaction. The Buyers shall not, and from and
after the Closing shall cause the Company not to, assert any claim against
Counsel in respect of legal services provided to the Clients by Counsel.

66



--------------------------------------------------------------------------------




(c)    From and after the Closing, the Company shall cease to have any
attorney-client relationship with Counsel relating to the Transaction
Engagement, unless otherwise agreed to in writing by the Parties hereto.
(d)    Sellers (on behalf of themselves and the Company) and the Buyers consent
to the foregoing arrangements and waive any actual or potential conflict of
interest that may be involved in connection with any representation by Counsel
permitted hereunder.


[SIGNATURE PAGES FOLLOW]


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above.








 
INTL FCSTONE HUDSON LLC
 
By:   /s/  William Dunaway  
 
Name: William Dunaway
 
Title: Chief Financial Officer
 
 
 
INTL FCSTONE INC.
 
By:   /s/  William Dunaway  
 
Name: William Dunaway
 
Title: Chief Financial Officer
 
 
 
Solely with respect to Section 11.13:
 
 
 
SELLERS' REPRESENTATIVES
 
  /s/ Joseph L. Amato
 
Joseph L. Amato
 
 
 
  /s/ Bernard S. Spanger
 
Bernard S. Spanger
 
 
 
G.X. CLARKE & CO.
 


67



--------------------------------------------------------------------------------




By:   /s/ Marc S. Porter  
 
Name: Marc S. Porter
 
Title: Managing General Partner
 
 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above.








 
INTL FCSTONE INC.
 
By:   /s/  Brian Sephton  
 
Name: Brian Sephton
 
Title: Chief Legal & Governance Officer
 







--------------------------------------------------------------------------------




MANAGING GENERAL PARTNERS:
 
 
 
 
   /s/ Griffith X. Clarke
 
Griffith X. Clarke
 
 
 
 
 
   /s/ Daniel J. Lennon
 
Daniel J. Lennon
 
 
 
 
 
   /s/ David G. Gordon
 
David G. Gordon
 
 
 
 
 
   /s/ Marc S. Porter
 
Marc S. Porter
 
 
 
 
 
   /s/ Steven Dey
 
Steven Dey
 
 
 
 
 
   /s/ Bernard S. Spanger
 
Bernard S. Spanger
 
 
 
 
 
   /s/ John G. Devine
 
John G. Devine
 
 
 
 
 
   /s/ Joseph L. Amato
 
Joseph L. Amato
 
 
 
   /s/ Sabetay Zavaro
 
Sabetay Zavaro
 



NON-MANAGING GENERAL PARTNERS:






--------------------------------------------------------------------------------




 
 
 
 
   /s/ Gregory L. Wadeyka
 
Gregory L. Wadeyka
 







--------------------------------------------------------------------------------




    
   /s/ Thomas P. Lee
Thomas P. Lee
 
 
   /s/ Young Taek Lee
Young Taek Lee
 
 
   /s/ Michael P. Lennon
Michael P. Lennon
 
 
   /s/ Steven E. Kelly
Steven E. Kelly
 
 
   /s/ Salvatore V. Ursida
Salvatore V. Ursida



   /s/ Robert A. LaForte
Robert LaForte







 
 











--------------------------------------------------------------------------------




LIMITED PARTNERS:
 
The Starting Five, a New York general partnership
The McKenzie Charitable Foundation
 
 
 
 
 
 
By:    /s/ Marc S. Porter
By:    /s/ W. Thorpe McKenzie
 
 
Name: Marc S. Porter
Name: W. Thorpe McKenzie
 
 
Title: General Partner
Title: President
 
 
 
   /s/ J. Tucker Morse
J. Tucker Morse















--------------------------------------------------------------------------------




Exhibit A - DEFINITIONS
“Action” means any claim, action, hearing, cause of action, demand, lawsuit,
arbitration, inquiry, audit, notice of violation, proceeding, litigation,
citation, summons, subpoena or investigation of any nature, civil, criminal,
administrative, regulatory or otherwise, whether at law or in equity.
“Adjustment Escrow Amount” means $5,000,000.
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
“BD Merger” means the merger of FCStone LLC, an Iowa limited liability company
and the Company with and into the LP Buyer’s Broker-Dealer subsidiary, INTL
FCStone Securities Inc.
“Broker-Dealer” means a “broker” or “dealer” as defined in Sections 3(a)(4) and
3(a)(5) of the Exchange Act.
“Benefit Plan” means any of the following (whether written, unwritten or
terminated) which the Company has at any time sponsored or maintained, or to
which the Company has at any time made contributions, or with respect to which
the Company has had any other liability (contingent or otherwise) at any time:
(a) any “employee welfare benefit plan,” as defined in Section 3(1) of ERISA,
including, but not limited to, any medical plan, life insurance plan, short-term
or long-term disability plan, dental plan, and sick leave; (b) any “employee
pension benefit plan,” as defined in Section 3(2) of ERISA, including, but not
limited to, any excess benefit, top hat or deferred compensation plan or any
nonqualified deferred compensation or retirement plan or arrangement or any
qualified defined contribution or defined benefit plan; or (c) any other plan,
policy, program, arrangement or agreement which provides employee benefits or
benefits to any current or former employee, dependent, beneficiary, director,
independent contractor or like person, including, but not limited to, any
severance agreement or plan, personnel policy, vacation time, holiday pay,
service award, moving expense reimbursement programs, tool allowance, safety
equipment allowance, material fringe benefit plan or program, bonus or incentive
plan, stock option, restricted stock, stock bonus or deferred bonus plan, salary
reduction, change-of-control or employment agreement (or consulting agreement
with a former employee).
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York City are authorized or required by Law to
be closed for business.
“Buyer Material Adverse Effect” means a violation, inaccuracy, breach, default,
failure to comply, change in circumstance, event, occurrence, state of facts,
loss, effect, fact, agreement, arrangement, commitment, understanding,
obligation or development which, as a result of the

A-1-1

--------------------------------------------------------------------------------




occurrence or existence thereof, has had, or would reasonably be expected to
have, a material effect on the ability of the Buyers to perform their
obligations under this Agreement or any Transaction Agreement or to consummate
the transactions contemplated herein or therein.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company Intellectual Property” means all Intellectual Property that is owned or
held for use by the Company.
“Company IP Agreements” means all licenses, sublicenses, consent to use
agreements, settlements, coexistence agreements, covenants not to sue,
permissions and other Contracts (including any right to receive or obligation to
pay royalties or any other consideration), whether written or oral, relating to
Intellectual Property to which the Company is a party, beneficiary or otherwise
bound.
“Company Material Adverse Effect” means a material adverse effect on the
business, operations, properties, financial, assets, results of operations or
liabilities of the Company taken as a whole or that has a material adverse
effect on the ability of the Company to perform its obligations under this
Agreement or any Transaction Agreement or to consummate the transactions
contemplated herein, provided, however, that Company Material Adverse Effect
does not include a material adverse effect or impact on the business,
operations, properties, financial condition, assets, results of operations or
liabilities of the Company that is caused by (i) one or more downturns in the
economy, the securities markets, the financing or currency markets or the credit
markets in general which does not disproportionately affect the Company relative
to other industry participants, (ii) one or more downturns in the industries in
which the Company operates which does not disproportionately affect the Company
relative to other industry participants, (iii) geopolitical conditions, acts of
war, armed hostilities, sabotage or terrorism or any escalation or worsening of
any such conditions, (iv) changes in applicable Laws or any interpretation of
the foregoing which does not disproportionately affect the Company relative to
other industry participants, (v) changes in GAAP or (vi) the effect of any
action or any failure to act taken by the Buyers contemplated by this Agreement.
“Confidentiality Agreement” means the agreement, dated March 24, 2014, between
the LP Buyer and Berkshire Capital Securities LLC on behalf of the Company.
“Contingent Consideration” means an amount of up to $1,500,000 calculated and
payable in accordance with Schedule 2.06.
“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.
“Deferred Purchase Price” means an amount of up to $5,000,000 calculated and
payable in accordance with Schedule 2.06.

A-1-2

--------------------------------------------------------------------------------




“Distributed Capital” means a portion of the Staying Partners’ and Leaving
Partners’ capital accounts such that, based upon the Estimated Final Tangible
Book Value, after giving effect to repayment in full of any funded Indebtedness,
including Subordinated Indebtedness, payment of the Company’s Transaction
Expenses and funding of the Sellers’ Representative Account, the Company’s
Estimated Final Tangible Book Value shall equal the result of, as of the
Effective Time, $26,000,000 minus the principal amount and accrued but unpaid
interest as of the Effective Time with respect to any Unretired Subordinated
Indebtedness.
“Dollars or $” means the lawful currency of the United States.
“Employment Agreements” means, collectively, the employment agreements entered
into as of the date hereof between the Company and each of the Staying Partners,
to be effective as of the Closing.
“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, right of first refusal or restriction of any kind, including
any restriction on use, voting, transfer, receipt of income or exercise of any
other attribute of ownership.
“Environmental Law” means any Laws relating to the protection of the
environment.
“Environmental Permits” means any permits, licenses, authorizations,
certifications and approvals necessary for the operation of the Company’s
business pursuant to any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
“ERISA Affiliate” means the Company, any Affiliate and any predecessor of any of
them and any other Person who together with the Company or any of its Affiliates
is treated as a “single employer” for purposes of Code Section 414(b), (c), (m)
or (o).
“Escrow Amounts” means the sum of the Adjustment Escrow Amount and the Indemnity
Escrow Amount.
“Final Tangible Book Value” means the number obtained by subtracting (a) the sum
of the Company’s (i) total liabilities as of the Effective Time (including
accruals by the Company for incentive compensation, accrued benefits, as well as
the accruals set forth on Section 2.03 of the Seller Disclosure Schedules) and
(ii) intangible assets and goodwill as of the Effective Time, as such numbers
are set forth in the Closing Date Balance Sheet, as finally determined, from (b)
the Company’s total assets as of the Effective Time, as set forth in the Closing
Date Balance Sheet as finally determined.
“FINRA” means the Financial Industry Regulatory Authority.
“GAAP” means United States generally accepted accounting principles in effect
from time to time, consistently applied in accordance with past practices.

A-1-3

--------------------------------------------------------------------------------




“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization (such as
FINRA) or other non-governmental regulatory authority or quasi-governmental
authority (to the extent that the rules, regulations or orders of such
organization or authority have the force of Law), or any arbitrator, court or
tribunal of competent jurisdiction.
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
“Guarantee” means, with respect to any Person, (i) any guarantee of the payment
or performance of, or any contingent obligation in respect of, any Indebtedness
or other obligation of any other Person (except for endorsement of drafts for
deposit and collection in the ordinary course of business), or (ii) any other
arrangement whereby credit is extended to any other Person on the basis of any
promise or undertaking of such Person (A) to pay the Indebtedness of such other
Person, (B) to purchase or lease assets under circumstances that would enable
such other Person to discharge one or more of its obligations, or (C) to
maintain the capital, working capital, solvency or general financial condition
of such other Person.
“Hazardous Materials” means: any material, substance, chemical, waste, product,
derivative, compound, mixture, solid, liquid, mineral or gas, in each case,
whether naturally occurring or manmade, that is hazardous, acutely hazardous,
toxic, or words of similar import or regulatory effect under Environmental Laws.
“Indebtedness” of any Person means any indebtedness or liability of such Person
(i) for borrowed money (excluding, for the avoidance of doubt, accounts payable
incurred in the ordinary course of business), (ii) under any reimbursement
obligation relating to a letter of credit, banker’s acceptance or note purchase
facility, (iii) evidenced by a bond, note, debenture or similar instrument
(including a purchase money obligation), (iv) the capitalized amount (as
determined in accordance with GAAP) of all obligations to pay rent or other
amounts under any lease of real property or personal property, which obligations
are required to be classified and accounted for as capital leases in accordance
with GAAP, (v) issued or assumed as the deferred purchase price of any property,
asset or service, (vi) in respect of interest under any interest rate, currency,
swap, hedge or other derivative agreement, (vi) under any sale and leaseback
transaction, synthetic lease or other off-balance sheet loan or financing where
the transaction is considered indebtedness for borrowed money for federal income
tax purposes but is classified as an operating lease in accordance with GAAP for
financial reporting purposes, (vii) of the types referred to in the preceding
clauses (i) through (v) of any other Person secured by any Encumbrance on any
asset of the Company, even though the Company has not assumed or otherwise
become liable for the payment thereof and (viii) in respect of interest,
premiums, penalties, fees or other charges in respect of any indebtedness
described in the foregoing clauses (i) through (vii), and (ix) all indebtedness
referred to in the foregoing clauses (i) through (viii) that constitute a
Guarantee by such Person.
“Indemnity Escrow Amount” means $5,000,000.

A-1-4

--------------------------------------------------------------------------------




“Intellectual Property” means all intellectual property rights and assets, and
all rights, interests and protections that are associated with, similar to, or
required for the exercise of, any of the foregoing, however arising, pursuant to
applicable Laws whether registered or unregistered, including any and all: (a)
trademarks, service marks, trade names, brand names logos, trade dress, design
rights and other similar designations of source, sponsorship, association or
origin, together with all goodwill connected with the use of and symbolized by,
and all registrations, registration applications and renewals in respect of, any
of the foregoing, (b) Internet domain names, whether or not trademarks or
service marks, registered in any top-level domain by any authorized private
registrar or Governmental Authority, web addresses, web pages, websites and
related content, accounts with Twitter, Facebook and other social media
companies and the content found thereon and related thereto, and URLs, (c) works
of authorship, expressions, designs and design registrations, whether or not
copyrightable, including copyrights and moral rights, and all registrations,
applications for registration and renewals with respect thereto, (d) trade
secrets, discoveries, business and technical information, know-how,
methodologies, strategies, processes, databases, data collections and other
confidential and/or proprietary information and all rights therein,
(e) inventions (whether or not patentable, and whether or not reduced to
practice), all improvements thereto, and all patents (including all reissuances,
divisionals, provisionals, continuations and continuations-in-part,
re-examinations, renewals, substitutions and extensions thereof), patent
applications, and other patent rights and any other Governmental
Authority-issued indicia of invention ownership (including inventor’s
certificates, petty patents and patent utility models), (f) software and
firmware, including data files, source code, object code, application
programming interfaces, routines, algorithms, architecture, files, records,
schematics, computerized databases and other related specifications and
documentation (collectively, “Software”), (h) other intellectual property rights
and (i) copies and tangible embodiments (in whatever form or medium) of the
foregoing.
“Knowledge of the Buyer” or “Buyer’s Knowledge” means the knowledge of any of
Brian Sephton, Steven Carlson, Sagiv Shiv or Jordan Winder.
“Knowledge of the Company” or “Company’s Knowledge” means the knowledge of any
of the Managing General Partners as to the existence or absence of facts or
circumstances that are the subject of such representations and warranties after
consultation with and due inquiry of all Persons who would reasonably be
expected to have knowledge or information with respect to the matter in
question.
“Knowledge of such Seller” or “Seller’s Knowledge” means, with respect to a
Seller, the knowledge of such Seller as to the existence or absence of facts or
circumstances that are the subject of such representations and warranties after
consultation with and due inquiry of all Persons who would reasonably be
expected to have knowledge or information with respect to the matter in
question.
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
“Leased Real Estate” means property leased, used or occupied by the Company
pursuant to a Real Property Lease.

A-1-5

--------------------------------------------------------------------------------




“Leaving Partner Agreements” means, collectively, the agreements in the form of
the Leaving Partner Agreement and Release of Claims attached hereto as Exhibit C
to this Agreement entered into as of the date hereof between the Company and
each of the Leaving Partners, to be effective as of the Closing.
“Leaving Partners Closing Payment” means (i) 67.2464% of the Estimated Final
Tangible Book Value, minus (ii) 68.2004% of the Escrow Amounts, plus (iii)
$1,500,000.
“Leaving Partners” means Griffith X. Clarke, Daniel J. Lennon, David G. Gordon,
Marc S. Porter, Joseph L. Amato, Sabetay Zavaro, Thomas P. Lee, Young Taek Lee,
Michael P. Lennon and Gregory L. Wadeyka.
“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive, exemplary or
special damages, except in the case of fraud or to the extent actually awarded
to a Governmental Authority or other third party.
“Managing General Partners” means those individuals listed as such on the
signature pages to this Agreement.
“Minimum Net Capital Requirement” means the then current minimum net capital any
government securities broker-dealer is required to have and maintain pursuant to
SEC Rule 15c3‑1, calculated in a manner that shall take into account necessary
amounts required for accruals by the Company for incentive compensation, accrued
benefits, as well as the accruals set forth on Schedule 2.03 hereto.
“Open Source Software” means Software licensed, pursuant to a standard
non-exclusive end-user license agreement, to the general public in source code
form with a right to make modifications, including any such Software licensed
under terms that meet the current version of the Free Software definition
maintained by the Free Software Foundation or the current version of the Open
Source Definition maintained by the Open Source Initiative. Open Source Software
includes without limitation software distributed under such licenses as the GNU
General Public License, GNU Lesser General Public License, New BSD License, MIT
License, and other licenses approved as Open Source Software Licenses under the
Open Source Definition of the Open Source Initiative.
“Ordinary Course of Business” means, with respect to an action taken by any
Person, an action that is consistent with the past practices of such Person or
is taken in the ordinary course of the normal day‑to‑day operations of the
business of such Person.
“Partnership Agreement” means the Amended and Restated Agreement of limited
partnership of the Company as in effect as of the date of this Agreement.

A-1-6

--------------------------------------------------------------------------------




“Partnership Certificate” means the Certificate of Limited Partnership and
amendments thereto of the Company as in effect as of the date of this Agreement.
“PCAOB” means the Public Company Accounting Oversight Board.
“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.
“Permitted Encumbrances” means (i) liens for Taxes, assessments or other
governmental charges not yet due and payable, (ii) mechanics’, workmen’s,
repairmen’s, warehousemen’s, carriers’ or other like liens arising or incurred
in the ordinary course of business if the underlying obligations are not past
due, and (iii) statutory liens of lessors under Real Property Leases for amounts
not yet due and payable.
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.
“Post-Closing Taxes” means Taxes of the Company for any Post-Closing Tax Period.
“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.
“Pre-Closing Taxes” means Taxes of the Company for any Pre-Closing Tax Period.
“Pro Rata Share” means with respect to each Seller, the percentage set forth
next to his or its name under the caption “Pro Rata Share” on Exhibit B.
“Real Property Lease” means a Contract currently in effect pursuant to which the
Company leases real property.
“Representative” means, with respect to any Person, any and all managers,
partners, directors, officers, employees, consultants, financial advisors,
counsel, accountants and other agents of such Person.
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder, as amended.

A-1-7

--------------------------------------------------------------------------------




“Seller” or “Sellers” means each of the GP Sellers and LP Sellers, collectively.
To the extent any GP Seller or LP Seller is an entity formed and/or owned by a
Managing General Partner, the term “Seller” includes both such Managing General
Partner and such entity, jointly and severally.
“Sellers Agreement” means the agreement, dated as of even date with this
Agreement, among the Leaving Partners and the Staying Partners, a fully executed
copy of which will be delivered to Buyers at the Closing.
“Seller Disclosure Schedules” means the Disclosure Schedules delivered by the
Sellers concurrently with the execution and delivery of this Agreement.
“Staying Partners Closing Payment” means (i) 32.7536% of the Estimated Final
Tangible Book Value, minus (ii) the Deferred Purchase Price, minus (iii)
31.7996% of the Escrow Amounts.
“Staying Partners” means Steven A. Dey, Bernard S. Spanger, John G. Devine,
Steven E. Kelly, Salvatore V. Ursida and Robert A. LaForte.
“Subordinated Indebtedness” means Indebtedness outstanding under subordinated
loan agreements between the Company and the holders set forth on Exhibit D
hereto, in the amount of $8,250,000.
“Tax” or “Taxes” means all federal, state, local, foreign and other income,
gross receipts, sales, use, production, ad valorem, transfer, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, escheat, unclaimed property, customs, duties or other taxes,
fees, assessments or charges of any kind whatsoever, together with any interest,
additions or penalties with respect thereto and any interest in respect of such
additions or penalties.
“Tax Return” means all returns, amendments, informational returns, forms,
reports and statements (including elections, declarations, disclosures,
schedules and estimates) in respect of any Taxes.
“Transaction Agreements” means this Agreement, the Escrow Agreement, the
Employment Agreements, the Leaving Partner Agreements and the Transition
Agreement.
“Transaction Expenses” means (i) all of the fees and expenses incurred or
reimbursed by the Sellers or the Company or any of their respective agents or
representatives in connection with the negotiation, documentation and
consummation of the transactions contemplated by this Agreement, including all
fees, expenses, disbursements and other similar amounts paid to attorneys,
financial advisors or accountants, (ii) all payments required to obtain third
party consents in connection with the consummation of the transactions
contemplated by this Agreement and (iii) all change of control, severance, bonus
or similar payments due by the Company to any Person under any plan, agreement
or arrangement of the Company, which obligation, in each case, is payable or
becomes due as a result of the consummation of the transactions contemplated by
this Agreement, including all Taxes that are payable by the Company in
connection with the payment of such liability.

A-1-8

--------------------------------------------------------------------------------




“Transition Agreement” means the agreement in the form of the Transition
Agreement attached hereto as Exhibit F entered into as of the date hereof
between the Company and Griffith X. Clarke, to be effective as of the Closing.
“Unretired Subordinated Indebtedness” means any Subordinated Indebtedness of the
Company issued within the one year immediately prior to the Effective Time that,
as of the Effective Time, FINRA has not provided approval to the Company for
full payment and satisfaction thereon as part of the Sub Debt Paydown.



A-1-9

--------------------------------------------------------------------------------




EXHIBIT B – PURCHASE PRICE PAYMENTS





B-1-1

--------------------------------------------------------------------------------




EXHIBIT C – FORM OF LEAVING PARTNER AGREEMENT





C-1-1

--------------------------------------------------------------------------------




EXHIBIT D – SUBORDINATED INDEBTEDNESS



D-1-1

--------------------------------------------------------------------------------






EXHIBIT E – PRESS RELEASE



E-1-1

--------------------------------------------------------------------------------






EXHIBIT F – TRANSITION AGREEMENT

F-1-1

--------------------------------------------------------------------------------




EXHIBIT G – ESCROW AGREEMENT

G-1-1